 

 

 

 

GIBRALTAR STEEL CORPORATION
OF NEW YORK

 

$75,000,000

  

5.75% Senior Secured Notes due June 17, 2011

 

  

__________________________________________
 

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT

__________________________________________

 

Dated as of April1, 2005

 

TABLE OF CONTENTS.

Section

 

 

 

Page

1.

Authorization of Notes

1

2.

Sale and Purchase of Notes

2

3.

Conditions to Effectiveness of Agreement

4

 

3.1.

Certain Documents

4

 

3.2.

Representations and Warranties

4

 

3.3.

Performance; No Default

4

 

3.4.

Certificates

5

 

3.5.

Opinions of Counsel

5

 

3.6.

Credit Agreement

5

 

3.7.

Payment of Special Counsel Fees

5

 

3.8.

Changes in Corporation Structure

6

 

3.9.

Evidence of Perfection and Priority of Security Interests

6

 

3.10.

2002 Note Agreement; Subordinated Note Agreement

6

 

3.11.

Amendment Fee; Proceedings and Documents

6

4.

Conditions to Closing of Issuance of Final Subsequent Notes

6

 

4.1.

Certain Documents

6

 

4.2.

Representations and Warranties

7

 

4.3.

Performance; No Default

7

 

4.4.

Certificates

7

 

4.5.

Opinions of Counsel

7

 

4.6.

Purchase Permitted By Applicable Law, Etc.

8

 

4.7.

Credit Agreement

8

 

4.8.

Payment of Special Counsel Fees

8

 

4.9.

Changes in Corporate Structure

8

 

4.10.

Evidence of Perfection and Priority of Security Interests

8

 

4.11.

Proceedings and Documents

9

5.

Representations and Warranties

9

 

5.1.

Organization; Power and Authority

9

 

5.2.

Authorization, Etc.

9

 

5.3.

Disclosure

9

 

5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

10

 

5.5.

Financial Statements

10

 

5.6.

Compliance with Laws, Other Instruments, Etc.

10

 

5.7.

Governmental Authorizations, Etc.

11

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders

11

 

5.9.

Taxes

11

 

5.10.

Title to Property; Leases

12

 

5.11

Licenses, Permits, Etc.

12

 

5.12.

Compliance with ERISA

12

 

5.13.

Private Offering by the Company

13

 

5.14.

Use of Proceeds; Margin Regulations

13

 

5.15.

Existing Indebtedness; Future Liens

13

 

5.16.

Foreign Assets Control Regulations, Etc.

14

 

5.17.

Status under Certain Statutes

14

 

5.18.

Environmental Matters

14

 

5.19.

Fiscal Year

15

 

5.20.

Default

15

 

5.21.

Securities

15

 

5.22.

Inventory Locations

15

 

5.23.

USA Patriot Act

15

 

5.24.

Solvency

15

 

5.25.

Company and Subsidiary Guarantors

16

6.

Representations of each Purchaser.

16

 

6.1.

Purchase for Investment

16

 

6.2.

Source of Funds

16

7.

Information as to Parent and Company

18

 

7.1.

Financial and Business Information

18

 

7.2.

Books and Records Inspection

21

8.

Prepayment of the Notes

21

 

8.1.

Optional Prepayments with Make-Whole Amount

21

 

8.2.

Allocation of Partial Prepayments

22

 

8.3.

Maturity; Surrender, Etc.

22

 

8.4.

Purchase of Notes

22

 

8.5.

Offer to Prepay Notes in the Event of a Change in Control

22

 

8.6.

Offer to Prepay Notes in the Event of a Receipt of certain Cash Proceeds of
Events of Loss

 

23

 

8.7.

Make-Whole Amount

24

9.

Affirmative Covenants

25

 

9.1.

Compliance with Law

25

 

9.2.

Insurance

26

 

9.3.

Maintenance of Properties

26

 

9.4.

Payment of Taxes and Claims

26

 

9.5.

Corporate Existence, Etc.

27

 

9.6.

Fair Labor Standards Act

27

 

9.7.

USA Patriot Act

27

 

9.8.

Covenant to Secure Note Equally

27

 

9.9.

Guaranteed Obligations

27

 

9.10.

Most Favored Covenant Status

28

 

9.11.

Senior Debt

28

 

9.12.

No Integration

28

 

9.13.

Certain Subsidiaries to Join in Subsidiary Guaranty

29

 

9.14.

Additional Security; Further Assurances

29

10.

Negative Covenants

31

 

10.1.

Transactions with Affiliates

31

 

10.2.

Borrowed Money

31

 

10.3.

Guarantees

32

 

10.4.

Liens

32

 

10.5.

Plan Terminations; Minimum Funding, Etc.

32

 

10.6.

Compliance with Law

33

 

10.7.

Consolidations, Mergers, Acquisitions, and Asset Sales, Etc.

33

 

10.8.

Investments

34

 

10.9.

Subsidiaries

35

 

10.10.

Dividends

35

 

10.11.

Stock

35

 

10.12.

[Intentionally Not Used]

35

 

10.13.

Interest Coverage Ratio

35

 

10.14.

Consolidated Net Worth

35

 

10.15.

Senior Funded Debt/EBITDA

35

 

10.16.

Total Funded Debt/EBITDA

36

 

10.17.

Optional Payments of Subordinated Debt

36

 

10.18.

Prepayments and Refinancings of Other Debt, Etc.

36

 

10.19.

Environmental Compliance

36

 

10.20.

Limitation on Certain Restrictive Agreements

36

 

10.21.

Changes in Business; Change in Fiscal Year

37

11.

Events of Default.

37

12.

Remedies on Default, Etc.

39

 

12.1.

Acceleration

39

 

12.2.

Other Remedies

40

 

12.3.

Rescission

40

 

12.4.

No Waivers or Election of Remedies, Expenses, Etc.

41

13.

Registration; Exchange; Substitution of Notes

41

 

13.1

Registration of Notes

41

 

13.2.

Transfer and exchange of Notes

41

 

13.3.

Replacement of Notes

42

14.

Payments on Notes.

42

 

14.1.

Place of Payment

42

 

14.2.

Home Office Payment

42

15.

Expenses, Etc.

43

 

15.1.

Transaction Expenses

43

 

15.2.

Survival

43

16.

Survival of Representations and Warranties; Entire Agreements

43

17.

Amendment and Waiver

44

 

17.1.

Requirements

44

 

17.2.

Solicitation of Holders

44

 

17.3.

Binding Effect, Etc.

44

 

17.4.

Notes held by Company, Etc.

45

18.

Notices.

45

19.

Reproduction of Documents.

45

20.

Confidential Information.

46

21.

Substitution of Purchaser.

47

22.

Miscellaneous.

47

 

22.1.

Successors and Assigns

47

 

22.2.

Payments Due on Non-Business Days

47

 

22.3.

Severability

48

 

22.4.

Construction

48

 

22.5.

Counterparts

48

 

22.6.

Governing Law/Submission to Jurisdiction/Waiver of Jury

48

 

22.7.

Capitalized Terms/Interpretation

49

 

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

SCHEDULE B

DEFINED TERMS

SCHEDULE 5.3

Disclosure Materials

SCHEDULE 5.4

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

Financial Statements

SCHEDULE 5.15

Existing Indebtedness

SCHEDULE 5.22

Inventory

SCHEDULE 10.1

Affiliate Transactions

SCHEDULE 10.2

Borrowed Money

SCHEDULE 10.4

Permitted Liens

SCHEDULE 10.8

Permitted Investments

  

EXHIBIT 1 

Form of 5.75% Senior Note due June 17, 2011

EXHIBIT 2

Form of Notice of Issuance

EXHIBIT 4.5(a)

Form of Opinion of Special Counsel for the Company

EXHIBIT B-1

Form of Guaranty Agreement

EXHIBIT B-2

Form of Security Agreement

  

GIBRALTAR STEEL CORPORATION

OF NEW YORK

3556 Lakeshore Road

Buffalo, New York 14219

 

 

5.75% Senior Secured Notes due June 17, 2011

 

 

 

as of April 1, 2005

 

 

TO EACH OF THE PURCHASERS LISTED IN
        THE ATTACHED SCHEDULE A:

 Ladies and Gentlemen:

 Gibraltar Steel Corporation of New York, a New York corporation (the
"Company"), and Gibraltar Industries, Inc. f/k/a Gibraltar Steel Corporation, a
Delaware corporation ("Parent"), and you (sometimes referred to individually as
a "Purchaser" and collectively as the "Purchasers") are parties to a certain
Note Purchase Agreement, dated as of June 18, 2004 (as amended and in effect on
the date hereof, the "Original Note Agreement"), pursuant to which Purchasers
have purchased or agreed to purchase the "Notes" (as defined below).  The
Company, Parent and Purchasers have agreed to amend certain covenants and events
of default set forth in the Original Note Agreement.  As a convenience to the
Company, Parent and Purchasers, the Company, Parent and Purchasers have agreed
to effect such amendments by amending and restating the Original Note Agreement
in its entirety as hereinafter set forth, upon and subject to the terms and
conditions hereof.  This amendment and restatement is not intended to be, and
shall not be deemed or construed as, a repayment or a novation of the
indebtedness outstanding pursuant to the Original Note Agreement.  The Company,
Parent and Purchasers hereby agree that the Original Note Agreement is hereby
amended and restated in its entirety to read as follows:

 1.                  Authorization of Notes.

The Company has authorized the issue and sale of $75,000,000 aggregate principal
amount (as reduced by the amount of the Final Subsequent Notes if the purchase
and sale thereof is cancelled pursuant to Section 2F(2), "Maximum Amount") of
its 5.75% Senior Secured Notes due June 17, 2011 (the "Notes", such term to
include any such notes issued in substitution therefor pursuant to Section 13 of
this Agreement).  Pursuant to the Original Note Agreements, Notes in the
following principal amounts were issued on the following dates:

Principal Amount

Issuance Date

$25,000,000

June 18, 2004

$20,000,000

October 27, 2004

$10,000,000

November 8, 2004

$10,000,000

January 18, 2005

$65,000,000

 

The $65,000,000 in aggregate principal amount of Notes issued by Company to
Purchasers pursuant to the Original Note Agreement shall remain outstanding
pursuant to this Agreement.

Pursuant to this Agreement Purchasers may issue and sell an additional
$10,000,000 aggregate principal amount of Notes.  The Notes are and shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by you and the Company.

2.    Sale and Purchase of Notes.

            2A.      Facility.  Subject to the terms and conditions hereof,
Purchasers agree to purchase additional Notes pursuant to this Agreement (such
additional Notes, the "Final Subsequent Notes") in an aggregate amount (i.e.,
$10,000,000) such that the aggregate principal amount of Notes (including Final
Subsequent Notes) outstanding will not exceed the Maximum Amount, and as to each
Purchaser the aggregate principal amount specified opposite its name on Schedule
A.  Purchasers' agreements to purchase Notes under the Original Note Agreement
and hereunder are collectively referred to herein as the "Facility".

            2B.       Issuance Period.  Final Subsequent Notes may be issued and
sold pursuant to this Agreement, on a pro rata basis as among Purchasers, during
the period commencing on the date of this Agreement and ending on September 14,
2005 ("Issuance Period").

            2C.      Notice of Issuance.  The Company will during the Issuance
Period deliver a notice of issuance with respect to the Final Subsequent Notes
(such request being the "Notice of Issuance").  The Notice of Issuance shall be
delivered to Prudential by telecopier and shall (i) specify the use of proceeds
of the Final Subsequent Note, (ii) specify the closing day for such Notes which
shall be a Business Day during the Issuance Period not less than twenty (20)
days and not more than thirty (30) days after the date of the Notice of
Issuance, (iii) specify the number of the account and the name and address of
the depository institution to which the purchase prices of such Notes are to be
transferred on the Closing Day for such purchase and sale, (iv) certify that the
representations and warranties contained in paragraph 5 are true and correct as
of the date of the Notice of Issuance (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) except to the extent of changes caused by the transactions herein
contemplated and that there exists on the date of the Notice of Issuance no
Event of Default or Default, and (v) be substantially in the form of Exhibit 2
attached hereto.  The Notice of Issuance shall be in writing and shall be deemed
made when received by Prudential.

            2D.      Receipt of Notice of Issuance.  Upon receipt of the Notice
of Issuance from the Company, Prudential shall provide a copy thereof to each of
the Purchasers.  Subject to the terms and conditions hereof, Company agrees to
sell to each Purchaser, and each Purchaser agrees to purchase from the Company,
on a pro rata basis, the Final Subsequent Notes on the Closing Day for such
Notes.

            2E(1)   Closing.  Not later than 11:30 A.M. (New York City local
time) on the Closing Day for the Final Subsequent Notes, the Company will
deliver to each Purchaser at the offices of King & Spalding, LLP, 1185 Avenue of
the Americas, New York, New York 10036 (or at such other address as any
Purchaser shall specify) the Final Subsequent Notes to be purchased by such
Purchaser on such Closing Day in the form of one or more Notes in authorized
denominations as such Purchaser may request for the Notes to be purchased on
such Closing Day, dated the Closing Day and registered in such Purchaser's name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the Company's account
specified in the Notice of Issuance.

            2E(2)   Rescheduled Closing.  If the Company fails to tender to any
Purchaser the Final Subsequent Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Final Subsequent Notes as provided above in this
Section 2E, or any of the conditions specified in Section 4 shall not have been
fulfilled by the time required on such scheduled Closing Day, the Company shall,
prior to 1:00 P.M., New York City local time, on such scheduled Closing Day
notify such Purchaser in writing whether (x) such closing is to be rescheduled
(such rescheduled date to be a Business Day during the Issuance Period not less
than one (1) Business Day and not more than thirty (30) Business Days after such
scheduled Closing Day (the "Rescheduled Closing Day")) and certify to Purchaser
that the Company reasonably believes that it will be able to comply with the
conditions set forth in Section 4 on such Rescheduled Closing Day (and, if
applicable, that the Company will pay the applicable Delayed Delivery Fee in
accordance with Section 2F(1)) or (y) such closing is to be canceled as provided
in Section 2F(2).  In the event that the Company shall fail to give such notice
referred to in the preceding sentence, Purchaser may at its election, at any
time after 1:00 P.M., New York City local time, on such scheduled Closing Day,
notify the Company in writing that such closing is to be canceled as provided in
paragraph 2F(2).  The Company may elect to reschedule a closing with respect to
the Final Subsequent Notes on more than one occasion so long as the closing
occurs within the Issuance Period.

            2F.       Fees Payable with respect to the Final Subsequent Notes.

                2F(1)   Delayed Delivery Fee.  If the closing of the purchase
and sale of the Final Subsequent Notes is delayed for any reason (other than
solely as a result of the failure of a Purchaser to timely pay the applicable
purchase price if all conditions of such purchase have been timely satisfied)
beyond the last day of the Issuance Period, the Company will pay to each
Purchaser (in accordance with such Purchaser's pro rata share of such Notes) on
the applicable Rescheduled Closing Day (if any) or Cancellation Day, the
applicable Delayed Delivery Fee.  In no case shall the applicable Delayed
Delivery Fee be less than zero, and the applicable Delayed Delivery Fee will be
recalculated relative to each delay of the Closing Day for the Final Subsequent
Notes.  Nothing contained herein shall obligate any Purchaser to purchase any
Final Subsequent Note on any day other than the Closing Day or Rescheduled
Closing Day for such Notes, as the same may be rescheduled from time to time in
compliance with paragraph 2E, or to allow any Rescheduled Closing Date to occur
after the expiration of the Issuance Period.

                2F(2)   Cancellation Fee.  If the Company fails to deliver to
Prudential the Notice of Issuance during the Issuance Period or at any time
notifies Prudential in writing that the Company is canceling the closing of the
purchase and sale of the Final Subsequent Notes, or if Prudential notifies the
Company in writing under the circumstances set forth in the penultimate sentence
of paragraph 2(E)(2) that the closing of the purchase and sale of such Notes is
to be canceled, or if the Facility is cancelled pursuant to Section 12.1 or if
the closing of the purchase and sale of the Final Subsequent Notes is not
consummated on or prior to the last day of the Issuance Period applicable
thereto (the date of any such notification, any cancellation of the Facility
pursuant to Section 12.1 or the last day of the Issuance Period, as the case may
be, being the "Cancellation Date"), the Company will promptly pay to each
Purchaser (in accordance with such Purchaser's pro rata portion of the Final
Subsequent Notes) in immediately available funds the Cancellation Fee.

3.    Conditions to Effectiveness of Agreement.

    The effectiveness of this Agreement is subject to the fulfillment to each
Purchaser's satisfaction, on or prior to the date of this Agreement, of the
following conditions:

    3.1    Certain Documents.

    Purchasers shall have received the following each dated the date of this
Agreement unless otherwise indicated:

        (a)        the Guaranty Agreements;
        (b)        the Security Agreements; and
        (c)        the Intercreditor Agreement.

    3.2    Representations and Warranties.

        The representations and warranties of Parent, the Company and
Subsidiaries in this Agreement or any other Related Document to which it is a
party shall be correct on the date of this Agreement.

    3.3    Performance; No Default.

        Each of Parent, the Company and each Subsidiary Guarantor shall have
performed and complied with all agreements and conditions contained in this
Agreement or any other Related Document to which it is a party required to be
performed or complied with by it prior to or at the date of this Agreement and
no Default or Event of Default shall have occurred and be continuing.  Neither
Parent nor the Company nor any Subsidiary shall have entered into any
transaction since December 31, 2003 that would have been prohibited by Sections
10.1, 10.7 or 10.8 hereof had such Sections applied since such date.

    3.4    Certificates.

            (a)    Officer's Certificate.  Parent and the Company shall have
delivered to you an Officer's Certificate, dated as of the date hereof,
certifying that the conditions specified in Sections 3.2, 3.3 and 3.8 have been
fulfilled.

            (b)    Secretary's Certificate.  Each of Parent, the Company and
each Subsidiary Guarantor shall have delivered to you a certificate certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of each Related Document to which
it is a party including without limitation its constituent documents.

            (c)    Good Standing Certificates.  Each of Parent, the Company and
each Subsidiary Guarantor shall have delivered good standing certificates for
it, issued by the Secretary of State or other appropriate official of its
jurisdiction of incorporation and each jurisdiction where the conduct of its
business activities or ownership of its property necessitates qualification.

    3.5    Opinions of Counsel.

        You shall have received opinions in form and substance satisfactory to
you, dated as of the date hereof (a) from Lippes, Mathias, Wexler &
Friedman LLP, counsel for the Company, covering the matters set forth in Exhibit
3.5(a) and covering such other matters incident to the transactions contemplated
hereby as you or your counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to you) and (b) from King &
Spalding, LLP, your special counsel in connection with such transactions,
covering such matters incident to such transactions as you may reasonably
request.

    3.6    Credit Agreement.

        Each Purchaser has received a true, correct and complete copy of the
Credit Agreement (including all Exhibits and Schedules thereto) and any other
document executed in connection therewith and all amendments and waivers
relating thereto.  As of the date hereof, none of such documents and agreements
shall have been amended or supplemented, nor shall have any of the provisions
thereof have been waived except pursuant to a written agreement or instrument
which has been consented to by each of the Holders in writing.  Each of the
Credit Agreement and each such other document has been duly executed and
delivered by the parties thereto and is in full force and effect.

    3.7    Payment of Special Counsel Fees.

        Without limiting the provisions of Section 15.1, the Company shall have
paid on or before the date of this Agreement the reasonable fees, charges and
disbursements of your special counsel referred to in Section 3.5 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the date of this Agreement.

    3.8    Changes in Corporate Structure.

        Each of Parent and the Company shall not have changed its jurisdiction
of incorporation or been a party to any merger or consolidation and shall not
have succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

    3.9   Evidence of Per4fection and Priority of Security Interests.

        You shall have received copies of all filing receipts or acknowledgments
issued by any governmental authority to evidence any filing or recordation
necessary to perfect the Security Interests of Collateral Agent on behalf of the
Secured Lender Group in the Collateral and evidence in form satisfactory to you
that such Liens constitute valid and perfected Security Interests, and that
there are no other Liens upon any Collateral except for Permitted Encumbrances.

    3.10    2002 Note Agreement; Subordinated Note Agreement.

        On or prior to the date hereof, the 2002 Note Agreement and the
Subordinated Note Agreement shall have been amended in a manner satisfactory to
each Purchaser such that the covenants and events of default set forth therein
are consistent with those set forth herein.

    3.11    Amendment Fee; Proceedings and Documents.

        The Company shall have paid to each Purchaser (in accordance with its
pro rata share of the Notes) an amendment fee in the amount of $45,000 in the
aggregate as to all Purchasers.   All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

4.    Conditions to Closing of issuance of final subsequent notes.

        The obligation of any Purchaser to purchase and pay for the Final
Subsequent Notes to be sold to Purchasers on the Closing Day for such Notes is
subject to the fulfillment to such Purchaser's satisfaction, prior to or at such
Closing Day, of the following conditions:

    4.1    Certain Documents.

        Such Purchaser shall have received the following each dated such Closing
Day unless otherwise indicated:

            (a)    the Final Subsequent Notes to be purchased by such Purchaser
on such Closing Day; and

            (b)    on such Closing Day, reaffirmations of the Guaranty
Agreements, in form and substance satisfactory to each Purchaser.

    4.2    Representations and Warranties.

        The representations and warranties of Parent, the Company and
Subsidiaries in this Agreement or any other Related Document to which it is a
party shall be correct when made and on such Closing Day.

    4.3    Performance; No Default.

        Each of Parent, the Company and each Subsidiary Guarantor shall have
performed and complied with all agreements and conditions contained in this
Agreement or any other Related Document to which it is a party required to be
performed or complied with by it prior to or at the such Closing Day and after
giving effect to the issue and sale of the Final Subsequent Notes on such
Closing Day (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing.  Neither Parent nor the Company nor any Subsidiary shall have
entered into any transaction since December 31, 2003 that would have been
prohibited by Sections 10.1, 10.7 or 10.8 hereof had such Sections applied since
such date.

    4.4    Certificatees.

            (a)    Officer's Certificate.  Parent and the Company shall have
delivered to you an Officer's Certificate, dated as of such Closing Day,
certifying that the conditions specified in Sections 4.2, 4.3 and 4.9 have been
fulfilled.

            (b)    Secretary's Certificate.  On such Closing Day, each of
Parent, the Company and each Subsidiary Guarantor shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
each Related Document to which it is a party including without limitation its
constituent documents (and attaching copies of such constituent documents or, in
the case of each such certificate delivered subsequent to the date of this
Agreement, in lieu of attaching copies, certifying that there have been no
changes to the constituent documents since the date of this Agreement).

            (c)    Good Standing Certificates.  On such Closing Day, each of
Parent, the Company and each Subsidiary Guarantor shall have delivered good
standing certificates for it, issued by the Secretary of State or other
appropriate official of its jurisdiction of incorporation and each jurisdiction
where the conduct of its business activities or ownership of its property
necessitates qualification.

    4.5    Opinions of Counsel.

        On such Closing Day, you shall have received opinions in form and
substance satisfactory to you, dated such Closing Day (a) from Lippes,
Silverstein, Wexler & Friedman LLP, counsel for the Company, covering the
matters set forth in Exhibit 3.5(a) and covering such other matters incident to
the transactions contemplated hereby as you or your counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
you) and (b) from King & Spalding, LLP, your special counsel in connection with
such transactions, covering such matters incident to such transactions as you
may reasonably request.

    4.6    Purchase Permitted by Applicable Law, Etc.

        On such Closing Day your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation T or X
of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by you, you shall have received an Officer's Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.

    4.7    Credit Agreement.

        As of such Closing Day, none of the Credit Agreement (including all
Exhibits and Schedules thereto) or any documents executed in connection
therewith shall have been amended or supplemented, nor shall have any of the
provisions thereof have been waived except pursuant to a written agreement or
instrument which has been consented to by each of the Holders in writing.

    4.8    Payment of Special Counsel Fees.

        Without limiting the provisions of Section 15.1, the Company shall have
paid on or before such Closing Day the reasonable fees, charges and
disbursements of your special counsel referred to in Section 4.5 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to such Closing Day.

    4.9     Changes in Corporate Structure.

        Each of Parent and the Company shall not have changed its jurisdiction
of incorporation or been a party to any merger or consolidation and shall not
have succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

    4.10    Evidence of Perfection and Priority of Security Interests

        You shall have received copies of all filing receipts or acknowledgments
issued by any governmental authority to evidence any filing or recordation
necessary to perfect the Security Interests of Collateral Agent on behalf of the
Secured Lender Group in the Collateral and evidence in form satisfactory to you
that such Liens constitute valid and perfected Security Interests, and that
there are no other Liens upon any Collateral except for Permitted Encumbrances.

    4.11    Proceedings and Documents.

        All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

5.    Representations and Warranties.

        Each of Parent and the Company represents and warrants to you that:

        5.1.            Organization; Power and Authority.

    Each of Parent and the Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each of Parent and the Company has
the corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts, to
execute and deliver each Related Document to which it is a party and to perform
the provisions thereof.   

     5.2.            Authorization, Etc.

        Each Related Document has been duly authorized by all necessary
corporate action on the part of Parent, the Company and each Subsidiary
Guarantor, and each Related Document constitutes a legal, valid and binding
obligation of Parent, the Company and each Subsidiary Guarantor, as the case may
be, enforceable against it in accordance with its terms.

    5.3.            Disclosure.

        Except as disclosed in Schedule 5.3, this Agreement, the documents,
certificates or other writings delivered to you by or on behalf of the Company
in connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  Except as expressly described in Schedule 5.3, or in one
of the documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since December 31, 2004, there has
been no change in the financial condition, operations, business, properties or
prospects of Parent, the Company or any Subsidiary except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  There is no fact known to Parent or the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the other documents, certificates and other writings
delivered to you by or on behalf of Parent or the Company specifically for use
in connection with the transactions contemplated hereby.

    5.4.            Organization and Ownership of Shares of Subsidiaries;
Affiliate.

        (a)                Schedule 5.4 contains (except as noted therein)
complete and correct lists (i) of Parent's Subsidiaries, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by Parent and each other Subsidiary, (ii) of
Parent's Affiliates, other than Subsidiaries, and (iii) of Parent's directors
and senior officers of Parent and the Company.   

        (b)               All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned
by Parent and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by Parent or another Subsidiary free and clear of
any Lien.

        (c)                Each Subsidiary identified in Schedule 5.4 is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact, to execute and deliver each Related Document to which it is a party
and to perform the provisions thereof.

        (d)               No Subsidiary is a party to, or otherwise subject to
any legal restriction or any agreement (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to Parent or any of
its Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

    5.5.            Financial Statements.

        Parent has delivered to each Purchaser copies of the Consolidated
financial statements of Parent and its Subsidiaries listed on Schedule 5.5.  All
of said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of Parent and its Subsidiaries as of the respective dates specified in
such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

    5.6.            Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by Parent, the Company or any Subsidiary
Guarantor of any Related Document to which it is a party will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of Parent, the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which Parent, the Company or any Subsidiary is bound
or by which Parent, the Company or any Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to Parent,
the Company or any Subsidiary or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to Parent, the
Company or any Subsidiary.

    5.7.            Governmental Authorizations, Etc.

        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by Parent, the Company or any Subsidiary
Guarantor of any Related Document to which it is a party.

    5.8.            Litigation; Observance of Agreements, Statutes and Orders.

        (a)                There are no actions, suits or proceedings pending
or, to the knowledge of Parent or the Company, threatened against Parent, the
Company or any Subsidiary or any property of Parent, the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

        (b)               Neither Parent nor the Company nor any Subsidiary is
in default under any term of any agreement or instrument to which it is a party
or by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

    5.9.            Taxes.

        Parent and its Subsidiaries have filed all tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other taxes and assessments levied upon them
or their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which Parent or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.   Neither Parent nor the
Company knows of any basis for any tax or assessment that could reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of Parent and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate.  The Federal income tax
liabilities of Parent and its Subsidiaries have been determined by the Internal
Revenue Service and paid for all fiscal years up to and including the fiscal
year ended December 31, 2000.

    5.10.        Title to Property; Leases.

        Parent and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by Parent or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

    5.11.        Licenses, Permits, Etc.

(a)                Parent and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others;

(b)               to the knowledge of Parent and the Company, no product of
Parent or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, service mark, trademark,
trade name or other right owned by any other Person; and

(c)                to the knowledge of Parent and the Company, there is no
Material violation by any Person of any right of Parent or any of its
Subsidiaries with respect to any patent, copyright, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.

    5.12.        Compliance with ERISA.

(a)                Parent, the Company and each ERISA Affiliate have operated
and administered each Plan in compliance with all applicable laws except for
such instances of noncompliance as have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.  Neither Parent, the Company
nor any ERISA Affiliate has incurred any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by Parent, the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of Parent, the Company or any ERISA Affiliate, in either case pursuant to
Title I or IV of ERISA or to such penalty or excise tax provisions or to
section 401(a)(29) or 412 of the Code, other than such liabilities or Liens as
would not be individually or in the aggregate Material.

(b)               The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan's most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan's most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities .  The term "benefit
liabilities" has the meaning specified in section 4001 of ERISA and the terms
"current value" and "present value" have the meaning specified in section 3 of
ERISA.

(c)                Parent, the Company and their ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d)               The expected postretirement benefit obligation (determined as
of the last day of Parent's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of Parent and its Subsidiaries is not Material.

(e)                The execution and delivery of any Related Document will not
involve any transaction that is subject to the prohibitions of section 406 of
ERISA or in connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by Parent and the
Company in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to (i) the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you and (ii) the assumption, made solely for the purpose of making such
representation, that Department of Labor Interpretive Bulletin 75-2 with respect
to prohibited transactions remains valid in the circumstances of the
transactions contemplated herein.

    5.13.        Private Offering by the Company.

        Neither Parent, the Company nor anyone acting on its behalf has offered
the Notes or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any person other than you and not more than 12 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither Parent nor the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act.

    5.14.        Use of Proceeds; Margin Regulations.

        The Company has and will apply the proceeds of the sale of the Notes for
general corporate purposes.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly or for the purpose of buying or
carrying or trading in any securities under such circumstances as to involve the
Company in a violation of Regulation X of said Board (12 CFR 224) or to involve
any broker or dealer in a violation of Regulation T of said Board (12 CFR 220). 
Margin stock does not constitute any of the value of the consolidated assets of
the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute any portion of the value of such
assets.  As used in this Section, the terms "margin stock" and "purpose of
buying or carrying" shall have the meanings assigned to them in said Regulation
X.

    5.15.        Existing Indebtedness; Future Liens.

(a)                Except as described therein, Schedule 5.15 sets forth a
complete and correct list of all outstanding Indebtedness of Parent and its
Subsidiaries as of December 31, 2004, since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of Parent or its Subsidiaries. 
Neither Parent nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of Parent or such Subsidiary and no event or condition exists with
respect to any Indebtedness of Parent or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b)               Except as disclosed in Schedule 5.15, neither Parent nor any
Subsidiary of Parent has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.4.

    5.16.        Foreign Assets Control Regulations, Etc.

        Neither the sale of the Notes by the Company under the Original Note
Agreement or hereunder nor its use of the proceeds thereof has or will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

    5.17.        Status under Certain Statutes.

        Neither Parent nor the Company nor any Subsidiary is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 1935, as amended, the Interstate Commerce Act, as
amended, or the Federal Power Act, as amended.

    5.18.        Environmental Matters.

(a)                Neither Parent nor the Company nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against Parent or the Company
or any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(b)               Neither Parent nor the Company nor any Subsidiary has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(c)                Neither Parent nor the Company nor any of its Subsidiaries
has (i) stored any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them or (ii) disposed of any Hazardous Materials in
a manner contrary to any Environmental Laws in the case of clause (i) and (ii)
in any manner that could reasonably be expected to result in a Material Adverse
Effect.

(d)               All buildings on all real properties now owned, leased or
operated by Parent or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

    5.19.        Fiscal Year.

        The fiscal year of Parent and the Company is the calendar year ending
December 31.

    5.20.        Default.

        There does not exist any Default or Event of Default.

    5.21.        Securities.

        Each outstanding share of stock, debenture, bond, note and other
security of Parent, the Company and each Subsidiary has been validly issued in
full compliance with each statute, regulation and other law, and, if a share of
stock, is fully paid and nonassessable.

    5.22.        Inventory Locations.

        Neither Parent, the Company nor any Subsidiaries has Inventory at any
location in an aggregate in excess of $1,000,000 value at cost, other than the
locations set forth in Schedule 5.22 attached hereto and made a part hereof.

    5.23.        USA Patriot Act.

        Neither Parent nor the Company nor any Subsidiary (i) is listed on the
Specially Designated Nationals and Blocked Persons List (the "SDN List")
maintained by the Office of Foreign Assets Control, Department of the Treasury
("OFAC"), or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Executive Order (such other lists are referred to herein,
collectively, as the "Other Lists"; the SDN List and the Other Lists are
referred to herein, collectively, as the "Lists"), (ii) nor is it a person who
has been determined by competent authority to be subject to the prohibitions
contained in Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders in respect thereof, (iii) as of the date
hereof, it is not controlled by, nor does it act for or on behalf of, any person
on the Lists or any other person who has been determined by competent authority
to be subject to the prohibitions contained in Executive Order No. 13224 (Sept.
23, 2001) or similar prohibitions contained in the rules and regulations of OFAC
or any enabling legislation or other Executive Orders in respect thereof, and
(iv) it is in material compliance with the requirements of Executive Order No.
13224 (Sept. 23, 2001) and other similar requirements contained in the rules and
regulations of OFAC and in any enabling legislation or other Executive Orders in
respect thereof.

    5.24.        Solvency.

        As of each of the date hereof and the Closing Day for the Final
Subsequent Notes and after giving the effect to the transactions contemplated
hereunder and, as applicable, under the Credit Agreement, on each such date, and
to any other Indebtedness being incurred on each such date in connection
therewith (a) the amount of the "present fair salable value" of the assets of
the Parent and the Company will, as of such date, exceed the amount of all
"liabilities of the Parent and the Company, contingent or otherwise," as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the solvency of debtors, (b) the
present fair salable value of the assets of the Parent and the Company will, as
of each such date, be greater than the amount that will be required to pay the
liability of the Parent and the Company on its debts as such debts become
absolute and matured, (c) the Parent and the Company will not have, as of each
such date, an unreasonably small amount of capital with which to conduct their
business, and (d) the Parent and the Company will be able to pay its debts as
they mature.  For purposes of this Section 5.24, "debt" means "liability or a
claim", and "claim" means any (x) right to payment, whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

    5.25.        Company and Subsidiary Guarantors.

        The Company and the Subsidiary Guarantors are operated as part of one
consolidated business entity and are directly dependent upon each other for and
in connection with their respective business activities and their respective
financial resources.  Parent and the Subsidiary Guarantors have received and
will receive a direct economic and financial benefit from the Indebtedness
incurred under the Original Note Agreement and this Agreement by the Company,
and the incurrence of such Indebtedness was and is in the best interests of
Parent and each of the Subsidiary Guarantors.

6.                  Representations of each Purchaser.

    6.1.            Purchase for Investment.

        You represent that you have purchased and will purchase the Notes for
your own account or for one or more separate accounts maintained by you or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of your or their property
shall at all times be within your or their control.  You understand that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

    6.2.            Source of Funds.

        You represent that at least one of the following statements is an
accurate representation as to each source of funds (a "Source") used or to be
used by you to pay the purchase price of the Notes purchased by you under the
Original Note Agreement or to be purchased by you hereunder:

(a)                the Source is an "insurance company general account" (as the
term is defined in the United States Department of Labor's Prohibited
Transaction Exemption ("PTE") 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the "NAIC
Annual Statement")) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser's state of
domicile; or

(b)               the Source is a separate account that is maintained solely in
connection with such Purchaser's fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)                the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d)               the Source constitutes assets of an "investment fund" (within
the meaning of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a
"qualified professional asset manager" or "QPAM" (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan's assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e)                the Source constitutes assets of a "plan(s)" (within the
meaning of Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an
"in-house asset manager" or "INHAM" (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of "control" in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

(f)                 the Source is a governmental plan; or

(g)                the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g); or

(h)                the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

        As used in this Section 6.2, the terms "employee benefit plan,"
"governmental plan," and "separate account" shall have the respective meanings
assigned to such terms in Section 3 of ERISA.

7.                  Information as to Parent and Company.

    7.1.            Financial and Business Information.

Parent shall deliver to each Holder that is an Institutional Investor:

(a)                Annual Financial Statements.  As soon as available and in any
event within 90 days after the close of each fiscal year of Parent and the
Company, the consolidated balance sheets of the Parent and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, of stockholders' equity and of cash flows for such fiscal
year, in each case setting forth comparative figures for the preceding fiscal
year, all in reasonable detail and accompanied by the opinion with respect to
such consolidated financial statements of independent public accountants of
recognized national standing selected by Parent, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
Parent and its consolidated Subsidiaries as at the end of such fiscal year and
the consolidated results of their operations and cash flows for such fiscal year
in conformity with generally accepted accounting principles, or (ii) contain
such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).

(b)               Quarterly Financial Statements.  As soon as available and in
any event within 45 days after the close of each of the quarterly accounting
periods in each fiscal year of Parent and the Company, the unaudited
consolidated balance sheets of the Parent and its consolidated Subsidiaries as
at the end of such quarterly period and the related unaudited consolidated
statements of income and of cash flows for such quarterly period and/or for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated statements of income and of cash flows, comparative figures for the
related periods in the prior fiscal year, and which shall be certified by a
Senior Financial Officer, subject to changes resulting from normal year-end
audit adjustments.

(c)                Officer's Compliance Certificates.  At the time of the
delivery of the financial statements provided for in Sections 7.1(a) and (b), a
certificate by a Senior Financial Officer to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof and the actions Parent and the Company propose to
take with respect thereto, which certificate shall set forth the calculations
required to establish compliance with the provisions of Sections 10.7 and 10.13
through 10.16, inclusive, of this Agreement.

(d)               Notice of Default, Litigation, Material Adverse Effect. 
Promptly, and in any event within three Business Days after any of Parent, the
Company or any Subsidiary obtains knowledge thereof, notice of

(i)                  the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent and the Company propose to take
with respect thereto; or

(ii)                the commencement of, or any other material development
concerning, any litigation, governmental or regulatory proceeding pending
against the Parent, the Company, or any Subsidiary, or any other event if the
same involves any reasonable possibility of having a Material Adverse Effect.

(e)                ERISA.  Promptly, and in any event within 10 days after
Parent, the Company, any Subsidiary or any ERISA Affiliate knows of the
occurrence of any of the following, Parent will deliver to each of the Holders a
certificate on behalf of Parent by a Responsible Officer of the Parent or the
Company setting forth the full details as to such occurrence and the action, if
any, that Parent, the Company or such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given to or filed with or by Parent, the Company, the Subsidiary, the ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto (i) that a Reportable Event has occurred with respect to any Plan; (ii)
the institution of any steps by any Borrower, any ERISA Affiliate, the PBGC or
any other person to terminate any Plan; (iii) the institution of any steps by
Parent, the Company or any ERISA Affiliate to withdraw from any Plan; (iv) the
institution of any steps by any of the Parent, the Company or any Subsidiary to
withdraw from any Multiemployer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $5,000,000; (v) a non-exempt
"prohibited transaction" within the meaning of Section 406 of ERISA in
connection with any Plan; (vi) that a Plan has an Unfunded Current Liability
exceeding $5,000,000; (vii) any material increase in the contingent liability of
Parent, the Company or any Subsidiary with respect to any post-retirement
welfare liability; or (viii) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.

(f)                 Environmental Matters.  Promptly upon, and in any event
within 10 Business Days after, Parent, the Company or any Subsidiary obtains
knowledge thereof, notice of one or more of the following environmental matters:
(i) any pending or threatened material Environmental Claim against the Parent,
the Company or any of their Subsidiaries or any real property owned or operated
by the Parent, the Company or any of their Subsidiaries; (ii) any condition or
occurrence on or arising from any real property owned or operated by the Parent,
the Company or any Subsidiary that (A) results in material noncompliance by
Parent, the Company or any Subsidiary with any applicable Environmental Law or
(B) would reasonably be expected to form the basis of a material Environmental
Claim against Parent, the Company or any Subsidiary or any such real property;
(iii) any condition or occurrence on any real property owned, leased or operated
by Parent, the Company or any Subsidiary that could reasonably be expected to
cause such real property to be subject to any material restrictions on the
ownership, occupancy, use or transferability by any the Parent, the Company or
any Subsidiary of such real property under any Environmental Law; and (iv) the
taking of any material removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any real property owned, leased or
operated by Parent, the Company or any Subsidiary as required by any
Environmental Law or any governmental or other administrative agency.  All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, Parent's, the Company's or such Subsidiary's response thereto and, to the
extent reasonably ascertainable, the potential exposure in dollars of Parent,
the Company and their Subsidiaries with respect thereto.

(g)                SEC Reports and Registration Statements.  Promptly after
transmission thereof or other filing with the SEC, copies of all registration
statements and all annual, quarterly or current reports that the Parent, the
Company or any Subsidiary is required to file with the SEC on Form 10-K, 10-Q or
8-K (or any successor forms).

(h)                Annual and Quarterly Reports, Proxy Statements and other
Reports Delivered to Stockholders Generally.  Promptly after transmission
thereof to its stockholders, copies of all annual, quarterly and other reports
and all proxy statements that Parent furnishes to its stockholders generally.

(i)                  Auditors' Internal Control Comment Letters, etc.  Promptly
upon receipt thereof, a copy of each letter or memorandum commenting on internal
accounting controls and/or accounting or financial reporting policies followed
by Parent, the Company and/or any Subsidiary that is submitted to Parent or the
Company by their independent accountants in connection with any annual or
interim audit made by them of the books of Parent or any of its Subsidiaries.

(j)                 Other Information.  Promptly, but in any event within 10
Business Days upon request therefor, such other information or documents
(financial or otherwise) relating to the Parent, the Company or any Subsidiary
as such Holders may reasonably request from time to time (including information
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with a resale of the Notes).

    7.2.            Books and Records Inspection.

        Parent and the Company shall, and shall cause each Subsidiary to,  keep
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets of Parent, the Company and
such Subsidiaries in accordance with GAAP and shall permit the representatives
of each Holder that is an Institutional Investor:

(a)                No Default -- if no Default or Event of Default then exists,
at the expense of such Holder and upon reasonable prior notice to Parent and the
Company, to visit the principal executive office of Parent and the Company, to
discuss the affairs, finances and accounts of Parent, the Company and its
Subsidiaries with Parent's and the Company's officers, and (with the consent of
Parent and the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of Parent and the Company,
which consent will not be unreasonably withheld) to visit the other offices and
properties of Parent, the Company and each Subsidiary, all at such reasonable
times and as often as may be reasonably requested in writing; and

(b)               Default -- if a Default or Event of Default then exists, at
the expense of Parent and the Company to visit and inspect any of the offices or
properties of Parent, the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision Parent and the Company authorize said accountants to discuss
the affairs, finances and accounts of Parent, the Company and its Subsidiaries),
all at such times and as often as may be requested.

8.                  Prepayment of the Notes.

    8.1.            Optional Prepayments with Make-Whole Amount.

        The Company may, at its option, upon notice as provided below, prepay at
any time after the issuance and sale of the Final Subsequent Notes hereunder or
the cancellation of the closing of the purchase and sale of the Final Subsequent
Notes and the payment of the Cancellation Fee, all, or from time to time any
part of, the Notes, in an amount not less than $5,000,000 plus $100,000
increments in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each Holder written
notice of each optional prepayment under this Section 8.1 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment.  Each
such notice shall specify such date, the aggregate principal amount of the Notes
to be prepaid on such date, the principal amount of each Note held by such
Holder to be prepaid (determined in accordance with Section 8.2), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each Holder a certificate
of a Senior Financial Officer specifying the calculation of such Make-Whole
Amount as of the specified prepayment date.

    8.2.            Allocation of Partial Prepayments.

        In the case of each partial prepayment of the Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

    8.3.            Maturity; Surrender, Etc.

        In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

    8.4.            Purchase of Notes.

        The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes.  The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

    8.5.            Offer to Prepay Notes in the Event of a Change in Control.

(a)                Notice of Impending Change in Control.  The Company shall
give to each Holder prompt written notice of any impending Change in Control for
which it has received a written offer or notice.

(b)               Notice of Occurrence of Change in Control.  The Company will
promptly after any Responsible Officer has knowledge of the occurrence of any
Change in Control, give written notice of such Change in Control to each
Holder.  Such notice shall contain and constitute an offer to prepay the Notes
as described in clause (c) and shall be accompanied by the certificate described
in clause (f) hereof.

(c)                Offer to Prepay Notes.  The offer to prepay Notes
contemplated by the foregoing clause (b) shall be an offer to prepay, in
accordance with and subject to this Section 8.5, all, but not less than all, the
Notes held by each Holder (in this case only, "Holder" in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the "Proposed
Prepayment Date").  Such Proposed Prepayment Date shall be not less than 30 days
and not more than 90 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the 60th day after the date of such offer).

(d)               Rejection, Acceptance.  A Holder may accept the offer to
prepay made pursuant to this Section 8.5 by causing a notice of such acceptance
to be delivered to the Company within 60 days after receipt of the notice
required pursuant to clause (b).  A failure by a Holder to respond to an offer
to prepay made pursuant to this Section 8.5 within such 60-day period shall be
deemed to constitute an acceptance of such offer by such Holder.

(e)                Prepayment.  Prepayment of the Notes to be prepaid pursuant
to this Section 8.5 shall be at 101% of the principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment.  The
prepayment shall be made on the Proposed Prepayment Date.

(f)                 Officer's Certificate.  Each offer to prepay the Notes
pursuant to this Section 8.5 shall be accompanied by a certificate, executed by
a Responsible Officer of the Company and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.5; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.5 have been fulfilled; and (vi) in reasonable detail, the nature
and date of the Change in Control.

8.6.            Offer to Prepay Notes in the Event of a Receipt of certain Cash
Proceeds of Events of Loss.

(a)                Notice of Receipt of Cash Proceeds.  If during any fiscal
year of Parent and the Company, Parent and its Subsidiaries have received
cumulative cash proceeds during such fiscal year from one or more Events of Loss
of more than 5% of Parent's Consolidated Net Worth and such proceeds are not
used by Parent and its Subsidiaries to rebuild, repair or reconstruct the
property destroyed or damaged, the Company shall promptly give written notice of
such receipt to each Holder.  Such notice shall contain and constitute an offer
to prepay the Notes as described in clause (b) and shall be accompanied by the
certificate described in clause (e) hereof.

(b)               Offer to Prepay Notes.  The offer to prepay Notes contemplated
by the foregoing clause (a) shall be an offer to prepay, in accordance with and
subject to this Section 8.6, the Notes held by Holders (in this case only,
"Holder" in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) on a date specified
in such offer and in an amount equal to Holders' Share of the cash proceeds
received by Parent and its Subsidiaries (the "Proposed Prepayment Date").  Such
Proposed Prepayment Date shall be not less than 30 days and not more than 90
days after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the 60th day
after the date of such offer).

(c)                Rejection, Acceptance.  A Holder may accept the offer to
prepay made pursuant to this Section 8.6 by causing a notice of such acceptance
to be delivered to the Company within 60 days after receipt of the notice
required pursuant to clause (a).  A failure by a Holder to respond to an offer
to prepay made pursuant to this Section 8.6 within such 60-day period shall be
deemed to constitute an acceptance of such offer by such Holder.

(d)               Prepayment.  Prepayment of the Notes to be prepaid pursuant to
this Section 8.6 shall be accompanied by the Make-Whole Amount determined for
the Proposed Prepayment Date with respect to the principal amount to be
prepaid.  The prepayment shall be made on the Proposed Prepayment Date.

(e)                Officer's Certificate.  Each offer to prepay the Notes
pursuant to this Section 8.5 shall be accompanied by a certificate, executed by
a Responsible Officer of the Company and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.6; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) a computation of the
Make-Whole Amount due in connection with such prepayment and (vi) that the
conditions of this Section 8.6 have been fulfilled.

    8.7.            Make-Whole Amount.

        The term "Make-Whole Amount" means, with respect to any Note, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero.  For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

        "Called Principal" means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.1 or 8.6 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

        "Discounted Value" means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

        "Reinvestment Yield" means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the display designated as
"Page PX1" on the Bloomberg Financial Market Service or such other display as
may replace Page PX1 on the Bloomberg Financial Market Service (or if the
Bloomberg Financial Market Service shall cease to report such yields or shall
cease to be a customary source of information for calculating yield-maintenance
amounts on privately placed notes then such source as is then a customary source
for such information) or (ii) if such yields are not reported as of such time or
the yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities.  The Reinstatement Yield shall be rounded to that number of decimal
places as appears in the interest rate set forth in the applicable Note.

        "Remaining Average Life" means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

        "Remaining Scheduled Payments" means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.1 or 12.1.

        "Settlement Date" means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.1 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

9.                  Affirmative Covenants.

        Each of Parent and the Company covenants that so long as any of the
Notes are outstanding:

    9.1.            Compliance with Law.

        It will and will cause each of its Subsidiaries to comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

    9.2.            Insurance.

(a)                It will and will cause each of its Subsidiaries to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

(b)               It will and will cause each of its Subsidiaries that is a
Subsidiary Guarantor to, at all times keep their respective property that is
subject to the Lien of any of the Security Documents insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by Parent,
the Company or any such Subsidiary) (i) shall be endorsed to the Collateral
Agent's satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as an additional loss payee (with
respect to Collateral) or, to the extent permitted by applicable law, as an
additional insured as its interests may appear), (ii) shall state that such
insurance policies shall not be canceled, reduced or expired without 30 days'
prior written notice thereof (or 10 days' prior written notice in the case of
cancellation for the nonpayment of premiums) by the respective insurer to the
Collateral Agent, (iii) shall provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Secured Lender
Group, (iv) shall in the case of any such certificates or endorsements in favor
of the Collateral Agent, be delivered to or deposited with the Collateral Agent,
and (v) shall provide that the interests of the Collateral Agent shall not be
invalidated by an act or negligence of Parent, the Company or any Subsidiary or
any person having an interest in any facility owned, leased or used by Parent,
the Company or any Subsidiary nor by occupancy or use of any facility owned,
leased or used by Parent, the Company  or any Subsidiary for purposes more
hazardous than permitted by such policy nor by any foreclosure or other
proceedings relating to any facility owned, leased or used by Parent, the
Company or any Subsidiary.  Parent shall deliver to the Collateral Agent
contemporaneously with the expiration or replacement of any policy of insurance
required to be maintained by this Agreement a certificate as to the new or
renewal policy.

    9.3.            Maintenance of Properties.

        It will and will cause each of its Subsidiaries to maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent Parent, the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and Parent has concluded that such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

    9.4.            Payment of Taxes and Claims.

        It will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of Parent, the Company or any Subsidiary, provided that
neither Parent nor the Company nor any Subsidiary need pay any such tax or
assessment or claims if (i) the amount, applicability or validity thereof is
contested by Parent, the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and Parent, the Company or a Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of Parent, the Company or such Subsidiary or (ii) the nonpayment of all such
taxes and assessments in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

    9.5.            Corporate Existence, Etc.

        It will at all times preserve and keep in full force and effect its
corporate existence.  Subject to Section 10.7, Parent and the Company will at
all times preserve and keep in full force and effect the corporate existence of
each of its Subsidiaries (unless merged into the Company or a Domestic
Subsidiary to the extent permitted by Section 10.7) and all rights and
franchises of Parent and the Company and its Subsidiaries unless, in the good
faith judgment of Parent, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

    9.6.            Fair Labor Standards Act.

        It will comply with, and cause each Subsidiary to comply with, the
provisions of the Fair Labor Standards Act of 1938, as amended.

    9.7.            USA Patriot Act.

        It will comply with the requirements of Executive Order No. 13224 (Sept.
23, 2001) and other similar requirements contained in the rules and regulations
of OFAC and in any enabling legislation or other Executive Orders in respect
thereof.

    9.8.            Covenant to Secure Note Equally.

        If it or any Subsidiary shall create or assume any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than Liens
permitted by the provisions of Section 10.4 (unless prior written consent to the
creation or assumption thereof shall have been obtained pursuant to
Section 17.1), it will make or cause to be made effective provision whereby the
Notes will be secured by such Lien equally and ratably with any and all other
Indebtedness thereby secured so long as any such other Indebtedness shall be so
secured.

    9.9.            Guaranteed Obligations.

        If, at any time, after the date hereof, it or any of its Subsidiaries
incurs or permits to exist any Indebtedness of Parent or the Company or other
obligation of Parent or the Company Guaranteed or collateralized in any other
manner by any other Person, except to the extent permitted by the provisions of
Section 10.3, it will simultaneously cause such Person to execute and deliver to
each Holder a guaranty agreement in form and substance reasonably satisfactory
to such Holder guaranteeing payment of the principal amount of the Notes and any
premium and interest thereon, which bears the same ratio to the total unpaid
principal amount of the Notes as the amount of such other obligation which is
guaranteed bears to the total unpaid principal amount of such other obligation,
or if such other obligation is collateralized, to collateralize the Notes
equally and ratably with such other obligation.

    9.10.        Most Favored Covenant Status.  If Parent, the Company or any
Subsidiary Guarantor at any time after the date hereof, issues or guarantees any
Indebtedness in an aggregate amount exceeding $5,000,000 (to the extent, if any,
that Parent, the Company or such Subsidiary Guarantor is permitted to do so
under Section 10.2 or Section 10.3 hereof, as applicable) pursuant to a loan
agreement, credit agreement, note purchase agreement, indenture, guaranty or
other similar instrument, which agreement, indenture, guaranty or instrument
includes affirmative or negative business or financial covenants (or any events
of default or other type of restriction that would have the practical effect of
any affirmative or negative business or financial covenant, including, without
limitation, any "put" or mandatory prepayment of such indebtedness upon the
occurrence of a "change of control") that are applicable to Parent, the Company
or any Subsidiary Guarantor, other than those set forth herein, Parent shall
promptly so notify Holders.  If Required Holders shall so notify Parent in
writing (after a determination has been made by Required Holders that any of the
above-referenced documents or instruments contain any such provisions, that
either individually or in the aggregate, are more favorable to the holders of
such unsecured Indebtedness than any corresponding provisions set forth herein),
this Agreement shall be deemed to be amended to incorporate some or all of such
provisions, in the discretion of the Required Holders into this Agreement, as
specified in the notice by Required Holders to Parent, all at the election of
the Required Holders.  Any such amendments shall be deemed effective as of the
date of Parent's receipt of such notice from Required Holders, without
requirement of any acknowledgment or acceptance by Parent or the Company;
provided, however, that if Required Holders so request Purchaser and the Company
shall join with Holders in the execution of such amendment to this Agreement as
Required Holders deem appropriate in connection with any such notice.

    9.11.        Senior Debt.  Parent and the Company will at all times ensure
that (i) the claims of the Holders in respect of the Notes and the Guaranties or
any of them will not be subordinate to, and will in all respects rank senior to
the claims of every unsecured creditor of Parent, the Company or any Subsidiary,
and (ii) any Indebtedness of Parent, the Company or any Subsidiary that is
subordinated in any manner to the claims of any other creditor of such Person
will be subordinated in like manner to such claims of Holders.

    9.12.        No Integration.

        It has taken and will continue to take all necessary steps so that the
issuance of the Notes have not and will not require registration under the
Securities Act.  Each of Parent and the Company covenants that no future offer
and sale of debt securities of the Company of any class will be made if, as a
result of the doctrine of "integration", there is a reasonable possibility that
such offer and sale would result in the loss of the entitlement of the Notes to
the exemption from the registration requirements of the Securities Act.

    9.13.        Certain Subsidiaries to Join in Subsidiary Guaranty.

(a)                In the event that any time after the date hereof (x) Parent
or the Company creates, holds, acquires or at any time has any Subsidiary (other
than the Excluded Subsidiaries and other than a Foreign Subsidiary as to which
Section 9.13(b) applies) that is not a party to the Subsidiary Guaranty, or (y)
an Event of Default shall have occurred and be continuing and Parent or the
Company has any Subsidiary that is not a party to the Subsidiary Guaranty,
Parent and the Company will immediately, but in any event within 5 Business
Days, notify the Holders in writing of such event, identifying the Subsidiary in
question and referring specifically to the rights of Holders under this
Section.  Parent and the Company will, within 15 days following request therefor
from Required Holders, cause such Subsidiary to deliver to Prudential in
sufficient quantities for Holders a joinder supplement, reasonably satisfactory
in form and substance to the Holders, duly executed by such Subsidiary, pursuant
to which such Subsidiary joins in the Subsidiary Guaranty as a guarantor
thereunder, and (ii) if such Subsidiary is a corporation, resolutions of the
Board of Directors of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery of such joinder supplement, or if
such Subsidiary is not a corporation, such other evidence of the authority of
such Subsidiary to execute such joinder supplement as Required Holders may
reasonably request.

(b)               Notwithstanding the foregoing or the provisions of Section
9.14 hereof, neither Parent nor the Company shall, unless an Event of Default
shall have occurred and be continuing, be required to pledge (or cause to be
pledged) more than 65% of the stock or other equity interests in any first tier
Foreign Subsidiary, or any of the Stock or other equity interests in any other
Foreign Subsidiary, or to cause a Foreign Subsidiary to join the Subsidiary
Guaranty or to become a party to the Security Agreement or any other Security
Document, if (i) to do so would subject such Parent or the Company to liability
for additional United States income taxes by virtue of Section 956 of the Code
in an amount Parent or the Company considers material, and (ii) Parent provides
the Holders with documentation, including computations prepared by Parent's
internal tax officer, its independent accountants or tax counsel, reasonably
acceptable to Required Holders in support thereof.

    9.14.        Additional Security; Further Assurances.

(a)    In the event that at any time after the date hereof,

        (i)                  Parent, the Company or any Subsidiary acquires, or
a Person that has become a Subsidiary owns or holds, an interest in assets,
stock, securities or any other property or interest, located in the United
States or arising out of business conducted in or from the United States, that
is not at the time included in the Collateral and is not subject to a Permitted
Lien securing Indebtedness, such Parent and the Company will notify Holders in
writing of such event, identifying the property or interests in question and
referring specifically to the rights of Holders under this Section; or

        (ii)                an Event of Default shall have occurred and be
continuing and Parent, the Company or any Subsidiary at any time owns or holds
an interest in any assets, stock, securities or any other property or interest,
located within or outside of the United States or arising out of business
conducted from any location within or outside the United States, that is not at
the time included in the Collateral and is not subject to a Permitted Lien
securing Indebtedness;

subject to Section 9.13(b) hereof, Parent or the Company will, or will cause
such Subsidiary to, within 30 days, grant the Collateral Agent for the benefit
of the Company Secured Lender Group security interests pursuant to an additional
Security Agreement or joinder in any existing Security Agreement in such assets,
interests or properties of Parent, the Company or any Subsidiary or any
Subsidiary, subject to obtaining any required consents from third parties
(including third party lessors and co-venturers) necessary to be obtained for
the granting of a Lien on the interests or assets involved with the Parent
hereby agreeing to use best efforts to obtain such consents).

 (b)    Each Security Agreement (i) shall be granted pursuant to documentation
reasonably satisfactory in form and substance to Required Holders, and other
supporting documentation requested by and reasonably satisfactory in form and
substance to Required Holders; and (ii) shall constitute a valid and enforceable
perfected Lien upon the interests or properties so included in the Collateral,
superior to and prior to the rights of all third persons and subject to no other
Liens except Permitted Liens or otherwise agreed by Required Holders at the time
of perfection thereof.  The Parent and the Company, at their sole cost and
expense, will cause each additional Security Agreement or instruments related
thereto to be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens created
thereby required to be granted pursuant to the additional Security Agreement and
will pay or cause to be paid in full all taxes, fees and other charges payable
in connection therewith.  Furthermore, Parent and the Company shall cause to be
delivered to the Collateral Agent such opinions of local counsel, appraisals,
title insurance, surveys, environmental assessments, consents of landlords, lien
waivers from landlords or mortgagees and other related documents as may be
reasonably requested by Required Holders in connection with the execution,
delivery and recording of any additional Security Agreement, all of which
documents shall be in form and substance reasonably satisfactory to the
Collateral Agent.

(c)    The Borrowers will, and will cause each of their Subsidiaries to, at the
expense of the Borrowers, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Required Holders may reasonably
require.

(d)    From time to time, each of Parent, the Company and each Subsidiary
Guarantor shall promptly take such action and execute and deliver to you such
additional documents, instruments, certificates, and agreements as the Required
Holders may reasonably request from time to time to effectuate the purposes of
the Related Documents, including perfection by Collateral Agent on behalf of the
Secured Lender Group of a security interest in any Commercial Tort Claim or
Letter of Credit Right and maintenance of the perfected status of the Security
Interest at all times.

10.              Negative Covenants.

        Each of the Parent and the Company covenants that so long as any of the
Notes are outstanding:

    10.1.        Transactions with Affiliates.

        Except as set forth on Schedule 10.1, it will not, and will not permit
any Subsidiary to, enter into directly or indirectly any transaction or Material
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of Parent's, the
Company's or such Subsidiary's business and upon fair and reasonable terms no
less favorable to Parent, the Company or such Subsidiary than would be
obtainable in a comparable arm's-length transaction with a Person not an
Affiliate, except agreements and transactions with and payments to officers,
directors and shareholders that are (i) approved by the directors or
shareholders of Parent, the Company or a Subsidiary, as applicable, (ii) entered
into in the ordinary course of business and (iii) not prohibited by any of the
provisions of this Agreement.  Nothing in this Section 10.1 shall be construed
to prohibit any action otherwise permitted by Section 10.10.

    10.2.        Borrowed Money.

        It will not, and will not permit any Subsidiary to, create, incur or
suffer to exist or assume any Indebtedness for money borrowed, directly or
indirectly, other than

(i)    Subordinated Debt;

(ii)    existing Indebtedness and accommodations for Indebtedness as set forth
on Schedule 10.2 hereto;

(iii)    Indebtedness under this Agreement,  the 2002 Note Agreement and the
Subordinated Note Agreement;

(iv)    Indebtedness in connection with the Credit Agreement;

(v)    Capital Lease Obligations and other Indebtedness secured by Liens
permitted pursuant to clause (vi) of Section 10.4;

(vi)    Indebtedness of the Parent, the Company and their Subsidiaries under
Hedge Agreements;

(vii)    any Guaranties permitted by Section 10.3; and

(viii)    other unsecured Indebtedness of the Company to the extent not
permitted by any of the foregoing clauses provided that at the time of any
incurrence thereof after the date hereof, and after giving effect thereto,
Parent and the Company would be in compliance with the financial covenants set
forth in Sections 10.13 through 10.16 and no Default or Event of Default shall
have occurred and be continuing or would result therefrom.

    10.3.        Guarantees.

        It will not, and will not permit any Subsidiary to, Guarantee, endorse
or otherwise be or become liable or contingently liable in connection with the
obligations or Indebtedness of any other Person, including any Subsidiary,
directly or indirectly, except (i) as an endorser of instruments for the payment
of money deposited to its bank account for collection in the ordinary course of
business; (ii) Parent and each Subsidiary may Guarantee the obligations of the
Company under the Notes and this Agreement and under the 2002 Note Agreement and
the notes issued pursuant thereto, and (iii) without duplication, Parent and
each Subsidiary may provide unsecured guaranties of any Indebtedness of the
Company permitted to be incurred pursuant to Section 10.2.

    10.4.        Liens.

        It will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property, assets, income or
profits, whether now owned or hereafter acquired, or pledge or encumber any
assets, except (i) Liens in favor of the Collateral Agent for the benefit of the
Secured Lender Group, (ii) Liens set forth on Schedule 10.4, (iii) Standard
Permitted Liens, and (iv) Capital Leases, Synthetic Leases and Liens that are
placed upon fixed or capital assets, acquired, constructed or improved by the
Parent, the Company or any Subsidiary, provided that (1) the maximum principal
amount of Indebtedness secured thereby does not exceed $25,000,000 in the
aggregate at any one time (using Capitalized Lease Obligations in lieu of
principal amount, in the case of any Capital Leases and using the present value,
based on the implicit interest rate, in lieu of principal amount, in the case of
any Synthetic Lease), (2)  such Liens and the Indebtedness secured thereby are
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvement, (3) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (4) such Liens shall not apply to any other property or assets of
the Parent, the Company or any Subsidiary.  Neither Parent nor the Company has
entered, and so long as this Agreement is in effect it will not enter, into any
covenant or agreement with any other Person that prohibits the granting or
existence of a Lien in the personal or real property of Parent or the Company or
any Subsidiary in favor of the Collateral Agent, as collateral agent and for the
benefit of the Secured Lender Group.

    10.5.        Plan Terminations; Minimum Funding, Etc.

        Parent and the Company will not, and will not permit any ERISA Affiliate
to, terminate any Plan or Plans so as to result in liability of Parent or the
Company or any ERISA Affiliate to the PBGC in excess of, in the aggregate, the
amount that is equal to the greater of (x) $5,000,000, or (y) 5% of the
Borrowers' Consolidated Net Worth as of the date of the then most recent
financial statements furnished to Holders pursuant to the provisions of this
Agreement, (ii) permit to exist one or more events or conditions that reasonably
present a material risk of the termination by the PBGC of any Plan or Plans with
respect to which Parent or the Company or any ERISA Affiliate would, in the
event of such termination, incur liability to the PBGC in excess of such amount
in the aggregate, or (iii) fail to comply with the minimum funding standards of
ERISA and the Code with respect to any Plan.

    10.6.        Compliance with Law.

        It will not violate any law or regulation, order, writ, injunction or
decree of any court or governmental instrumentality or breach any agreement to
which Parent, Company or any Subsidiary is subject or in default thereunder,
which violation or breach would have a Material Adverse Effect.

    10.7.        Consolidations, Mergers, Acquisitions,  and Asset Sales, Etc.

        Neither Parent nor the Company will nor will permit any Subsidiary to,
(1) wind up, liquidate or dissolve its affairs, (2) enter into any transaction
of merger or consolidation, (3) make or otherwise effect any Acquisition, (4)
sell or otherwise dispose of any of its property or assets outside the ordinary
course of business, or otherwise make or otherwise effect any Asset Sale, or (5)
agree to do any of the foregoing at any future time, except that the following
shall be permitted:

(a)                Certain Intercompany Mergers, etc.  If no Default or Event of
Default shall have occurred and be continuing or would result therefrom, each of
the following shall be permitted:  (i) the merger, consolidation or amalgamation
of any Domestic Subsidiary of the Company with or into the Company, provided the
Company is the surviving or continuing or resulting corporation; (ii) the
merger, consolidation or amalgamation of any Domestic Subsidiary of the Company
with or into any Subsidiary Guarantor, provided that the surviving or continuing
or resulting corporation is a Subsidiary Guarantor; and (iii) the transfer or
other disposition of any property by  any Subsidiary Guarantor to the Company or
any other Subsidiary Guarantor;

(b)               Acquisitions.  Parent, the Company or any Subsidiary Guarantor
may make any Acquisition that is a Permitted Acquisition, provided that all of
the conditions contained in the definition of the term Permitted Acquisition are
satisfied;

(c)                Permitted Dispositions.  If no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and no Material
Adverse Effect has occurred or will result therefrom, Parent, the Company or any
Subsidiary may consummate any Asset Sale, provided that (i) the consideration
for such transaction represents fair value (as determined by any Responsible
Officer of Parent); (ii) the cumulative aggregate value of the assets sold or
transferred does not exceed 5% of the Parent's Consolidated Net Worth for all
such transactions completed during any fiscal year, and (iii) in the case of any
such transaction involving a sale of assets having a value in excess of
$10,000,000, at least five Business Days prior to the date of completion of such
transaction Parent shall have delivered to each Holder an officer's certificate
executed on behalf of Parent by a Responsible Officer of Parent, which
certificate shall contain (x) a description of the proposed transaction, and (y)
a certification that no Default, Event of Default or Material Adverse Effect has
occurred and is continuing, or would result from consummation of such
transaction;

(d)               Leases.  Parent, the Company or any Subsidiary may enter into
Operating Leases of property or assets not constituting Acquisitions in the
ordinary course of business, provided such leases are not otherwise in violation
of this Agreement; and, provided that the total net consolidated rental payments
and expenses under all such Operating Leases do not exceed $30,000,000 in any of
the Parent's fiscal years;

(e)                Capital Expenditures.  Parent, the Company and any Subsidiary
shall be permitted to make any Consolidated Capital Expenditures, so long as no
Default or Event of Default has occurred and is continuing or will occur as a
result of such Consolidated Capital Expenditure; and

(f)                 Permitted Investments.  Parent, the Company and the
Subsidiaries shall be permitted to make and dispose of the Investments permitted
pursuant to Section 10.8.

    10.8.        Investments.  Parent and the Company will not, and will not
permit any Subsidiary to, directly or indirectly make or commit to make any
Investment, except:

(a)                Parent, the Company or any of its Subsidiary may invest in
cash and Cash Equivalents;

(b)               any endorsement of a check or other medium of payment for
deposit or collection, or any similar transaction in the normal course of
business;

(c)                Parent, the Company and any Subsidiary may acquire and hold
receivables owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d)               Investments required by Parent, the Company or any Subsidiary
(i) in exchange for any other investment held by any Parent, the Company or any
such Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment, or
(ii) as a result of a foreclosure by Parent, the Company or any Subsidiary with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

(e)                loans and advances to employees for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business;

(f)                 to the extent not permitted by the foregoing clauses,
Investments existing as of the date hereof and described on Schedule 10.8
hereto;

(g)                investments of Parent, the Company and any Subsidiary in
Hedge Agreements;

(h)                existing investments in any Subsidiaries and any additional
Investments in any Subsidiary Guarantor;

(i)                  intercompany loans and advances made by the Parent or the
Company from time to time to each other or to any Subsidiary for working capital
purposes in the ordinary course of business and for other purposes permitted
under other provisions of this Agreement which would not be in violation of any
of the terms or provision of this Agreement;

(j)                 the Acquisitions permitted by Section 10.7;

(k)               Investments in joint ventures in an aggregate amount not to
exceed $15,000,000 in any of Parent's fiscal years; and

(l)                  notes held by a Borrower or a Subsidiary evidencing a
portion of the purchase price of an asset disposed of pursuant to Section 10.7.

    10.9.        Subsidiaries.

        It will not acquire, organize or cause to exist any Subsidiaries except
if Parent, the Company and such Subsidiary have complied with the requirements
of Section 9.13.

    10.10.    Dividends.

        In the case of Parent, upon the occurrence of and during the existence
of a Default or an Event of Default, it will not declare or pay dividends or
make any capital distributions.

    10.11.    Stock.

        In the case of Parent, it will not sell, convey, transfer, assign,
pledge or otherwise encumber any of the stock of the Company or any other
Subsidiary to any Person.

    10.12.    [Intentionally Not Used

    10.13.    Interest Coverage Ratio.

        Parent and the Company will not at any time permit the Interest Coverage
Ratio to be less than 3.00 to 1.00.

    10.14.    Consolidated Net Worth.

        Parent and the Company will not permit the Consolidated Net Worth  as of
the end of any fiscal quarter of Parent and the Company to be less than
$200,000,000 plus, commencing March 31, 2005 and as of the end of each fiscal
quarter thereafter, 40% of cumulative Consolidated Net Income (determined as set
forth below in this Section 10.14).  For purposes hereof, cumulative
Consolidated Net Income shall be determined as of the last day of each fiscal
quarter of Parent and the Company and shall be determined based on Consolidated
Net Income as of the last day of each fiscal quarter of Parent and the Company,
from December 31, 2004 through the end of the fiscal quarter for which the
calculation of cumulative Consolidated Net Income is being made.  For purposes
of this Section, in no event shall cumulative Consolidated Net Income be less
than zero.

    10.15.    Senior Funded Debt/EBITDA.

        Parent and the Company will not at any time permit, the Senior Funded
Debt to EBITDA Ratio to exceed 3.25 to 1.00.

    10.16.    Total Funded Debt/EBITDA.

        Parent and the Company will not at any time permit the Total Funded Debt
to EBITDA Ratio to exceed 3.75 to 1.00.

    10.17.    Optional Payments of Subordinated Debt.

        Parent and the Company will not, and will not permit any Subsidiary to,
make any optional payment of principal of or interest on any Subordinated Debt.

    10.18.    Prepayments and Refinancings of Other Debt, Etc.  Parent and the
Company will not, and will not permit any Subsidiary to, make (or give any
notice in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of the Parent, the Company or any Subsidiary that has an
outstanding principal balance (or Capitalized Lease Obligation, in the case of a
Capital Lease, or present value, based on the implicit interest rate, in the
case of a Synthetic Lease), greater than $5,000,000 (other than the Indebtedness
outstanding under the Credit Agreement, the Notes, the "Notes" (as defined in
the 2002 Note Agreement) and intercompany loans and advances among a the Parent
or the Company and its Subsidiaries); provided that the Parent, the Company or
any Subsidiary may refinance or refund any such Indebtedness if the aggregate
principal amount thereof (or Capitalized Lease Obligation, in the case of a
Capital Lease, or present value, based on the implicit interest rate, in the
case of a Synthetic Lease) is not increased.

    10.19.    Environmental Compliance.

        It will not cause or permit any change to be made in the present or
intended use of any property owned, leased or operated by Parent, the Company or
any Subsidiary which would (i) involve the storage, treatment, generation,
transportation, processing, handling, production or disposal of any Hazardous
Material or the use of any such property as a landfill or other waste disposal
site or for the storage of petroleum or petroleum based products (except in
compliance with applicable Environmental Laws), (ii) violate any applicable
Environmental Laws, or (iii) constitute non-compliance with any Environmental
Permit.

    10.20.    Limitation on Certain Restrictive Agreements.  Parent and the
Company will not, and will not permit any Subsidiary to, directly or indirectly,
enter into, incur or permit to exist or become effective, any "negative pledge"
covenant or other agreement restriction or arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Parent, the Company or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to pay dividends or any other interest or participation in its
profits owned by a Parent, the Company or any Subsidiary or pay any Indebtedness
owed to Parent, the Company or a Subsidiary,  or to make loans or advances to
Parent, the Company or Subsidiary, or transfer any of its property or assets to
Parent, the Company or any Subsidiary, except for such restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the Related
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (iv) customary provisions restricting
assignment of any licensing agreement entered into in the ordinary course of
business, (v) customary provisions restricting the transfer or further
encumbering of assets subject to Liens permitted under clause (ii) or (iv) of
Section 10.4, (vi) restrictions contained in the agreements relating to the
Indebtedness set forth on Schedule 10.2_ hereto as in effect on the  date hereof
(and any similar restrictions contained in any agreement governing any
refinancing or refunding thereof not prohibited by this Agreement), (vii)
customary restrictions affecting only a Subsidiary under any agreement or
instrument governing any of the Indebtedness of a Subsidiary permitted pursuant
to Section 10.2, (viii) restrictions affecting any Foreign Subsidiary  under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to Section 10.2, and customary restrictions contained in
"comfort" letters and guarantees of any such Indebtedness, (ix) any document
relating to Indebtedness secured by a Lien permitted by Section 10.4, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (x) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person.

    10.21.    Changes in Business; Change in Fiscal Year.  Neither Parent,
Company nor any Subsidiary will engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, which would then
be engaged in by Parent and Subsidiaries, would be substantially changed from
the general nature of the business engaged in by Parent and its Subsidiaries on
the date hereof.   Neither Parent nor the Company will change its Fiscal Year.

11.              Events of Default.

        An "Event of Default" shall exist if any of the following conditions or
events shall occur and be continuing:

(a)                the Company defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise, or defaults in the payment of any fees or (except as provided in
clause (b) below) other amounts payable hereunder or under any other Related
Document when the same becomes due and payable; or

(b)               the Company defaults in the payment of any interest on any
Note for more than two Business Days after the same becomes due and payable; or

(c)                Parent or the Company defaults in the performance of or
compliance with any term contained in Section 10; or

(d)               Parent or the Company defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any Holder (any such written notice to be identified as a "notice
of default" and to refer specifically to this paragraph (d) of Section 11); or

(e)                any representation or warranty made in writing by or on
behalf of Parent, the Company or by any officer of Parent or the Company in this
Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)                 (i) Parent, the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $10,000,000 beyond any period of
grace provided with respect thereto, or (ii) Parent, the Company or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $10,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) Parent,
the Company or any Subsidiary has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $10,000,000,
or (y) one or more Persons have the right to require Parent, the Company or any
Subsidiary so to purchase or repay such Indebtedness; or

(g)                any of Parent, the Company or any Subsidiary (i) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)                a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by Parent, the Company or any of its
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of Parent, the Company or
any of its Subsidiaries, or any such petition shall be filed against Parent, the
Company or any of its Subsidiaries and such petition shall not be dismissed
within 90 days; or

(i)                  a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of Parent,
the Company and its Subsidiaries (other than any judgment for which it is fully
insured as acknowledged by the insurance carrier) and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

(j)                 if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified Parent
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate "amount of unfunded benefit liabilities" (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $250,000, (iv) Parent or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) Parent or any ERISA Affiliate withdraws
from any Multiemployer Plan, or (vi) Parent or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of Parent or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect.As used
in Section 11(i), the terms "employee benefit plan" and "employee welfare
benefit plan" shall have the respective meanings assigned to such terms in
section 3 of ERISA.

(k)               any of Parent, the Company or any Subsidiary Guarantor shall
fail to comply with the terms of any Related Document to which it is a party
beyond applicable grace periods, if any, specified in such Related Document; or

(l)                  any of Parent or the Company or any Subsidiary Guarantor or
any other Person shall disavow or attempt to terminate any or all of the
Guaranty Agreements or any or all of the Guaranty Agreements shall cease to be
in full force and effect in whole or in part for any reason whatsoever or any of
Parent or the Company or any Subsidiary Guarantor shall so assert in writing; or

(m)              all or any portion of the Security Interest granted to the
Collateral Agent on behalf of the Secured Lender Group pursuant to each Security
Agreement shall fail at any time to constitute a first priority security
interest in or assignment of the collateral described in such Security
Agreements subject only to Liens permitted thereunder or the Security Agreements
shall cease to be in full force and effect in whole or in part for any reason
whatsoever or any of Parent or the Company or any Subsidiary Guarantor shall so
assert in writing.

12.              Remedies on Default, Etc.

    12.1.        Acceleration.

(a)                If an Event of Default with respect to the Company described
in paragraph (g) or (h) of Section 11 has occurred, all the Notes then
outstanding shall automatically become immediately due and payable and the
Facility automatically shall be cancelled, such that the Final Subsequent Notes,
if not yet issued, will not be issued hereunder and the Cancellation Fee shall
automatically become immediately due and payable.

(b)               If any other Event of Default has occurred and is continuing,
any Holder or Holders of more than 25% in principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable and cancel the Facility, such that the Final Subsequent Notes, if not
yet issued, will not be issued hereunder and the Cancellation Fee shall be
immediately due and payable.

(c)                If any Event of Default described in paragraph (a) of
Section 11 has occurred and is continuing, any Holder or Holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable and cancel the Facility.

        Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon, (y) if the Final Subsequent Notes have not yet been issued, the
Cancellation Fee, (z) the Make-Whole Amount determined in respect of such
principal amount and (aa) all other fees and  amounts payable hereunder or under
any of the Related Documents shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived.  The Company acknowledges, and the parties hereto
agree, that each Holder has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

    12.2.        Other Remedies.

        If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the Holder at the time outstanding may
proceed to protect and enforce the rights of such Holder by an action at law,
suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

    12.3.        Rescission.

        At any time after any Notes have been declared due and payable pursuant
to clause (b) or (c) of Section 12.1, the Holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes, and all fees and other amounts that are
due and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, fees and other
amounts and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

    12.4.        No Waivers or Election of Remedies, Expenses, Etc.

        No course of dealing and no delay on the part of any Holder in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such Holder's rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any Holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the Holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such Holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys' fees, expenses and disbursements.

13.              Registration; Exchange; Substitution of Notes.

    13.1.        Registration of Notes.

        The Company shall keep at its principal executive office a register for
the registration and registration of transfers of Notes.  The name and address
of each Holder, each transfer thereof and the name and address of each
transferee of one or more Notes shall be registered in such register.  Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and Holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall give to any Holder that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders.

    13.2.        Transfer and Exchange of Notes.

        Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company's expense (except as provided below), one or
more new Notes (as requested by the Holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
Holder may request and shall be substantially in the form of Exhibit 1.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a Holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

    13.3.        Replacement of Notes.

        Upon receipt by the Company of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

(a)                in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the Holder is, or is a nominee
for, an original Purchaser or another Holder with a minimum net worth of at
least $50,000,000, such Person's own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

(b)               in the case of mutilation, upon surrender and cancellation
thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

14.              Payments on Notes.

    14.1.        Place of Payment.

        Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, interest becoming due and payable on the Notes and all fees and other
amounts payable hereunder or under any of the other Related Documents shall be
made in New York, New York at the principal office of Bank of New York in such
jurisdiction.  The Company may at any time, by notice to each Holder, change the
place of payment of the Notes and such other amounts so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

    14.2.        Home Office Payment.

        So long as you or your nominee shall be the Holder, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, interest and all fees and other amounts payable hereunder or under any of
the other Related Documents by the method and at the address specified for such
purpose below your name in Schedule A, or by such other method or at such other
address as you shall have from time to time specified to the Company in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, you shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by you or your nominee you will, at your election, either endorse thereon
the amount of principal paid thereon and the last date to which interest has
been paid thereon or surrender such Note to the Company in exchange for a new
Note or Notes pursuant to Section 13.2.  The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by you under this Agreement and that has made
the same agreement relating to such Note as you have made in this Section 14.2.

15.              Expenses, Etc.

    15.1.        Transaction Expenses.

        Whether or not the transactions contemplated hereby are consummated, the
Company will pay all costs and expenses (including reasonable attorneys' fees of
a special counsel and, if reasonably required, local or other counsel) incurred
by you or another Holder in connection with such transactions and in connection
with any amendments, waivers or consents under or in respect of this Agreement
or the Notes or any other Related Document (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement or the Notes or any
other Related Document or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement or the
Notes or any other Related Document, or by reason of being a Holder, and (b) the
costs and expenses, including financial advisors' fees, incurred in connection
with the insolvency or bankruptcy of Parent, the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and the Related Documents.  The Company will pay, and
will save you and each other Holder harmless from, all claims in respect of any
fees, costs or expenses if any, of brokers and finders.

    15.2.        Survival.

        The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.

16.              Survival of Representations and Warranties; Entire Agreement.

        All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other Holder. 
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement  shall be deemed
representations and warranties of the Company under this Agreement.  Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

17.              Amendment and Waiver.

    17.1.        Requirements.

        This Agreement and the Notes may be amended, and the observance of any
term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to you unless consented to by you in
writing, and (b) no such amendment or waiver may, without the written consent of
the Holder at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the Holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

    17.2.        Solicitation of Holders.

(a)                Solicitation.  The Company will provide each Holder
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each Holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders.

(b)               Payment.  The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any Holder as
consideration for or as an inducement to the entering into by any Holder or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each Holder then outstanding even if such Holder did not
consent to such waiver or amendment.

    17.3.        Binding Effect, Etc.

        Any amendment or waiver consented to as provided in this Section 17
applies equally to all Holders and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the Holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any Holder.  As used herein, the term "this Agreement" and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.  From and after the date of satisfaction of the
conditions precedent set forth in Section 3, all references in the Original Note
Agreement or this Agreement or in any of the Related Documents (whether
delivered pursuant to this Agreement or pursuant to the Original Note Agreement)
to "this Agreement" or the "Note Purchase Agreement" and the words "herein",
"hereof" and words of like import referring to the Original Note Agreement or
this Agreement shall mean and be references to the Original Note Agreement as
amended and restated in its entirety by this Agreement.  This Agreement amends
and restates the Original Note Agreement in its entirety and it is the intent of
the parties hereto that nothing contained herein shall constitute a novation or
an accord and satisfaction.

    17.4.        Notes held by Company, Etc.

        Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the Holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18.              Notices.

        All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

(i)    if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

(ii)    if to any other Holder of any Note, to such Holder at such address as
such other Holder shall have specified to the Company in writing, or

(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John E. Flint, or at such other address as
the Company shall have specified to each Holder in writing.

        Notices under this Section 18 will be deemed given only when actually
received.

19.              Reproduction of Documents.

        This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced.  The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Company or any other Holder from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

20.              Confidential Information.

        For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of Parent, the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of Parent, the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to you prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by you or any person acting on
your behalf, (c) otherwise becomes known to you other than through disclosure by
Parent, the Company or any Subsidiary or (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available.  You
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by you in good faith to protect confidential information
of third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other Holder, (iv) any Institutional
Investor to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which you offer to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement.  In
the event Prudential or any of the Prudential Affiliates are requested or
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoenas, civil investigative demands or
similar process), in connection with any proceeding, to disclose any
Confidential Information, they will, unless prohibited by law, rule or
regulation, provide Parent with notice of any such request or requirement so
that Parent may seek a protective order or other appropriate remedy.  In the
event such protective order or other remedy is not obtained and upon written
request from Parent, Prudential or such Prudential Affiliate will use reasonable
efforts to obtain assurances that confidential treatment will be accorded to
such information; provided, however, that all legal fees and costs and any other
expense incurred in connection with such efforts shall be paid by Parent.  Each
Holder, by its acceptance of a Note, will be deemed to have agreed to be bound
by and to be entitled to the benefits of this Section 20 as though it were a
party to this Agreement.  On reasonable request by Parent or the Company in
connection with the delivery to any Holder of information required to be
delivered to such Holder under this Agreement or requested by such Holder (other
than a holder that is a party to this Agreement or its nominee), such Holder
will enter into an agreement with Parent or the Company, as the case may be,
embodying the provisions of this Section 20.

21.              Substitution of Purchaser.

        You shall have the right to substitute any Prudential Affiliate as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Prudential Affiliate, shall contain such Prudential Affiliate's agreement to be
bound by this Agreement and shall contain a confirmation by such Prudential
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, wherever the word "you" is used in this
Agreement (other than in this Section 21), such word shall be deemed to refer to
such Prudential Affiliate in lieu of you.  In the event that such Prudential
Affiliate is so substituted as a purchaser hereunder and such Prudential
Affiliate thereafter transfers to you all of the Notes then held by such
Prudential Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Prudential
Affiliate, but shall refer to you, and you shall have all the rights of an
original holder of the Notes under this Agreement.

22.              Miscellaneous.

    22.1.        Successors and Assigns.

        All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

    22.2.        Payments Due on Non-Business Days.

        Anything in this Agreement or the Notes to the contrary notwithstanding,
any payment of principal of or Make-Whole Amount, interest on any Note or any
fee or other amount payable hereunder or under any of the other Related
Documents that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day.

    22.3.        Severability.

        Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

    22.4.        Construction.

        Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

    22.5.        Counterparts.

        This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

    22.6.        Governing Law/Submission to Jurisdiction/Waiver of Jury.

(a)                This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

(b)               EACH HOLDER AND EACH OF PARENT AND THE COMPANY HEREBY SUBMITS
TO THE JURISDICTION OF THE COURTS (FEDERAL AND STATE) OF THE STATE OF NEW YORK,
AND IRREVOCABLY AGREES THAT, SUBJECT TO THE SOLE AND ABSOLUTE ELECTION OF THE
REQUIRED HOLDERS, ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT OR THE
NOTES OR ANY OTHER RELATED DOCUMENT SHALL BE LITIGATED IN SUCH COURTS, AND SUCH
HOLDER, PARENT AND THE COMPANY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS
TO THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT.

(c)                EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FORGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
ELECTION.

    22.7.        Capitalized Terms/Interpretation.

(a)                Certain capitalized terms used in this Agreement are defined
in Schedule B.

(b)               References to a "Schedule" or an "Exhibit" are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

(c)                All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP consistent with those applied
in the preparation of the audited Consolidated financial statements of Parent
and its Subsidiaries referred to in this Agreement. Capitalized words not
otherwise defined in this Agreement shall have the meanings set forth in the New
York Uniform Commercial Code as in effect on the date of this Agreement.

*    *    *    *    *

        If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

 

Very truly yours,

 

GIBRALTAR STEEL CORPORATION

 

 

By                                                       

John E. Flint

Vice President

 

 

GIBRALTAR STEEL CORPORATION OF NEW YORK

 

 

By                                                       

John E. Flint

Vice President

 

 

The foregoing is hereby

agreed to as of the

date thereof.

 

THE PRUDENTIAL INSURANCE

    COMPANY OF AMERICA

 

 

By:                                                      

            Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By:                                                      

            Vice President

SCHEDULE A

 INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

 

Aggregate Principal Amount of
Notes to be Purchased

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

(1)     All payments by wire transfer of immediately available funds for credit
to:

 

          JPMorgan Chase Bank

          New York, New York

          (ABA No.: 021-000-021)

          P86188

 

          Each such wire transfer shall set forth the name of the Company, a
reference to "5.75% Senior Secured Note due June 17, 2011, PPN _________ in the
original principal amount of $_________", and the due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.

 

 

$71,363,000

 

(2)     Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention:    Manager, Billings and Collections

Telecopier:  973.802.8055

 

 

 

 

(3)     Address for all communications and notices (including copies of all
notices relating to payments):

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention:    Managing Director

Telecopier:  212.626.2077

 

 

 

 

(4)     Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone:  973.802.8107

Telecopier:  800.224.2778

 

 

 

 

(5)     Tax Identification No.: 22-1211670

 

 

 

 

SCHEDULE A (CONTINUED)

INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

 

Aggregate Principal Amount of
Notes to be Purchased

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

(1)     All payments by wire transfer of immediately available funds for credit
to:

 

          JPMorgan Chase Bank

          New York, New York

          (ABA No.: 021-000-021)

          P86192

 

          Each such wire transfer shall set forth the name of the Company, a
reference to "5.75% Senior Secured Note due June 17, 2011, PPN _________ in the
original principal amount of $_________", and the due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.

 

 

$3,637,000

 

(2)     Address for all notices relating to payments:

 

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102

Attention:    Manager, Billings and Collections

Telecopier:  973.802.8055

 

 

 

 

(3)     Address for all communications and notices (including copies of all
notices relating to payments):

 

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Attention:    Managing Director

Telecopier:  212.626.2077

 

 

 

 

(4)     Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone:  973.802.8107

Telecopier:  800.224.2778

 

 

 

 

(5)     Tax Identification No.: 22-1944557

 

 

 

SCHEDULE B

 DEFINED TERMS

     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:

        "Acquisition" means and includes (whether in one transaction or a series
of transactions) (i) any acquisition on a going concern basis (whether by
purchase, lease or otherwise) of any facility and/or business or business unit
operated by any Person that is not a Subsidiary of Parent or the Company, and
(ii) acquisitions of a majority of the outstanding equity or other similar
interests in any such Person (whether by merger, stock purchase or otherwise).

        "Affiliate" means with respect to a specified Person, any (a) Person who
now or hereafter has Control of or is now or hereafter under common Control
with, such Person or over whom or over which such Person now or hereafter has
Control, (b) any Person who is now or hereafter related by blood, by adoption or
by marriage to any such Person or now or hereafter resides in the same home as
any Person referred to in clause (a) of this sentence, (c) any Person who is now
or hereafter an officer of such Person or (d) any Person who is now or hereafter
related by blood, by adoption or by marriage to any Person referred to in clause
(c) of this sentence or now or hereafter resides in the same home as any such
Person or over whom or over which any such Person now or hereafter has Control.

        "Asset Sale" means the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of Parent, the Company or any
Subsidiary) by Parent, the Company or any Subsidiary to any Person of any of
their respective assets, provided that the term Asset Sale specifically excludes
(i) any sales, transfers or other dispositions of inventory, or obsolete or
excess furniture, fixtures, equipment or other property, real or personal,
tangible or intangible, in each case in the ordinary course of business, and
(ii) any Event of Loss.

        "Business Day" means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

        "Cancellation Date" is defined in Section 2.

        "Cancellation Fee" means, the amount calculated as follows:

Price Increase x Full Price
 

 where:

Price Increase means the excess, if any, of the ask price of the Hedge Treasury
Note(s) as determined by Prudential on the Cancellation Date over the bid price
of the Hedge Treasury Note(s) as determined by Prudential on the Rate Lock Date,
divided by such bid price.  Each price will be based on a Treasury Note having a
par value of $100 and will be rounded to the second decimal place; and

            Full Price means the principal amount of the Final Subsequent Notes
for which the rate was fixed on the Rate Lock Date.

        "Capital Lease" as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

        "Capitalized Lease Obligations" means all obligations under Capital
Leases of Parent, the Company or any Subsidiary in each case taken at the amount
thereof accounted for as liabilities identified as "capital lease obligations"
(or any similar words) on a consolidated balance sheet of Parent and its
Subsidiaries prepared in accordance with GAAP.

        "Cash Equivalents" means any of the following

(i)         securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(ii)        Dollar denominated time deposits, certificates of deposit and
bankers' acceptances of (x) any lender under the Credit Agreement ("Lender") or
(y) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof (any such bank, an "Approved Bank"), in each case with maturities of not
more than three months from the date of acquisition;

(iii)       commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody's, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody's, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(iv)       fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;

(v)        investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;

(vi)       investments in money market funds access to which is provided as part
of "sweep" accounts maintained with a Lender or an Approved Bank;

(vii)      investments in industrial development revenue bonds that (A) "re-set"
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and

(viii)      investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

        "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from to
time, 42 U.S.C. Section 9601 et seq.

        "Change of Control" means any Person or related Persons (other than
members of the Kenneth Lipke family, their heirs or estates or trusts for the
benefit of members of the Kenneth Lipke family) shall own 50% or more of
outstanding capital stock of the Company or a sufficient number of the shares of
the outstanding capital stock of the Company to elect a majority of the
Company's board of directors.

        "Claims" shall have the meaning set forth in the definition of
"Environmental Claims."

        "Closing Day" means, with respect to the Final Subsequent Notes, the
Business Day specified for the purchase and sale of such Notes in the Notice of
Issuance of such Notes; provided that (i) if the company and Purchasers agree on
an earlier Business Day for such closing, the "Closing Day" for such Notes shall
be such earlier Business Day and (ii) if the closing of the purchase and sale of
such Notes is rescheduled pursuant to Section 2E(2), the Closing Day for such
Notes, for all purposes of this Agreement except references to Section 2F(1) and
in the definitions of the Delayed Delivery Fee shall mean the Rescheduled
Closing Day for such Notes.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        "Collateral" is defined in the Security Agreements.

        "Collateral Agent" means KeyBank National Association, as Collateral
Agent, under the Security Agreements on behalf of the Secured Lender Group, and
any successor Collateral Agent.

        "Collateral Documents" means, collectively, the Guaranty Agreements and
the Security Agreements.

        "Company" means Gibraltar Steel Corporation of New York, a Delaware
corporation, and its successors and permitted assigns.

        "Confidential Information" is defined in Section 20.

        "Consideration" means in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for the purchase.

        "Consolidated" or "Parent on a Consolidated basis" means the
consolidation of the accounts of Parent and its Subsidiaries in accordance with
GAAP, including principles of consolidation, consistent with those applied in
the preparation of Parent's Consolidated audited financial statements.

        "Consolidated Capital Expenditures" means, for any period, the aggregate
of all expenditures (whether paid in cash or accrued as liabilities and
including in all events amounts expended or capitalized under Capital Leases and
Synthetic Leases but excluding any amount representing capitalized interest) by
Parent, the Company and any Subsidiary during that period that, in conformity
with GAAP, are or are required to be included in the property, plant or
equipment reflected in the consolidated balance sheet of Parent and its
Subsidiaries.

        "Consolidated Depreciation and Amortization Expense" means, for any
period, all depreciation and amortization expenses of the Parent and its
Subsidiaries, all as determined for Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP.

        "Consolidated EBIT"  means, for any period, Consolidated Net Income for
such period; plus (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (i) Consolidated Interest Expense
and (ii) Consolidated Income Tax Expense, provided that, notwithstanding
anything to the contrary contained herein, the Parent's Consolidated EBIT for
any Testing Period shall (x) include the appropriate financial items for any
Person or business unit that has been acquired by Parent, the Company or any
Subsidiary for any portion of such Testing Period prior to the date of
acquisition on a pro forma basis (but excluding anticipated operating
synergies), and (y) exclude the appropriate financial items for any Person or
business unit that has been disposed of by Parent, the Company or any
Subsidiary, for the portion of such Testing Period prior to the date of
disposition, in the case of clauses (x) and (y), subject to the Required
Holders' reasonable discretion and supporting documentation acceptable to the
Required Holders.

        "Consolidated EBITDA" means, for any period, Consolidated Net Income for
such period; plus (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Expense, and (iv) extraordinary and other non-recurring non-cash
losses and charges; less (B) gains on sales of assets and other extraordinary
gains and other non-recurring gains; all as determined for Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that,
notwithstanding anything to the contrary contained herein, Parent's Consolidated
EBITDA for any Testing Period shall (x) include the appropriate financial items
for any Person or business unit that has been acquired by Parent, the Company or
any Subsidiary for any portion of such Testing Period prior to the date of
acquisition on a pro forma basis (but excluding anticipated operating
synergies), and (y) exclude the appropriate financial items for any Person or
business unit that has been disposed of by a Parent, the Company or any
Subsidiary, for the portion of such Testing Period prior to the date of
disposition, in the case of clauses (x) and (y), subject to Required Holders'
reasonable discretion and supporting documentation acceptable to Required
Holders.

        "Consolidated Income Tax Expense" means for any period, all provisions
for taxes based on the net income of Parent and its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), all as determined for Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP.

        "Consolidated Interest Expense"  means, for any period, total interest
expense (including that which is capitalized, that which is attributable to
Capital Leases or Synthetic Leases and the pre-tax equivalent of dividends
payable on Redeemable Stock) of Parent and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Parent and its
Subsidiaries including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Hedge Agreements.

        "Consolidated Net Income"  means for any period, the net income (or
loss) of Parent and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.

        "Consolidated Net Rent Expense"  means, for any period, the total amount
of rent or similar obligations required to be paid during such period by Parent
and its Subsidiaries in respect of Operating Leases, as determined on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP.

        "Consolidated Net Worth"  means at any time for the determination
thereof all amounts that, in conformity with GAAP would be included under the
caption "total stockholders' equity" (or any like caption) on a consolidated
balance sheet of Parent and its Subsidiaries as at such date, provided that in
no event shall Consolidated Net Worth include any amounts in respect of
Redeemable Stock.

        "Consolidated Senior Funded Debt"  means the Consolidated Total Funded
Debt exclusive of Subordinated Indebtedness.

        "Consolidated Total Funded Debt"  means the sum (without duplication) of
all Indebtedness of Parent and its Subsidiaries for borrowed money, all as
determined on a consolidated basis.

        "Control" means (i) the power to vote 5% or more of the outstanding
shares of any class of stock of a Person which is a corporation, (ii) the
beneficial ownership of 5% or more of the outstanding shares of any class of
stock of a Person which is a corporation or (iii) the power to direct or cause
the direction of the management and policies of a Person which is not a
corporation, whether by ownership of any stock or other ownership interest, by
agreement or otherwise, in each case by or on behalf of a single Person or group
of Persons acting as a group for the purposes of filing Form 13-D with the
Securities and Exchange Commission.

        "Credit Agreement" means that certain Credit Agreement, dated as of even
date herewith, among Parent, the Company, KeyBank National Association, as
Administrative Agent, Swing Line Lender, Letter of Credit Issuer, Lead Arranger
and Book Runner, each of the Lenders a party thereto, and each of the other
parties thereto, as it may be amended, modified, restated, extended or
supplemented from time to time.

        "Default" means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

        "Default Rate" means that rate of interest that is the greater of (i) 2%
per annum above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
New York in New York, New York as its "base" or "prime" rate.

        "Delayed Delivery Fee" means, the amount calculated as follows:

(BEY - MMY) x DTS/360 x Full Price;

 where:
 

BEY means the bond equivalent yield of the Final Subsequent Notes;

DTS, or Days to Settlement, means the number of days from (a) the date that is
497 days after the Rate Lock Date, to (b) the date on which the  Delayed
Delivery Fee is to be paid pursuant to the terms of this Agreement;

MMY, or Money Market Yield, means the yield of an alternative investment
selected by Prudential on the date Prudential receives notice of a delay in the
Closing Day of the Final Subsequent Notes financing as provided in Section 2E(2)
having a maturity date approximately equal to the rescheduled original Closing
Day (a new alternative investment will be selected each time such Closing Day is
delayed); and

            Full Price means the principal amount of the Final Subsequent Notes
for which the rate was fixed on the Rate Lock Date.

        "Domestic Subsidiary"  means any Subsidiary organized under the laws of
the United States of America, any State thereof, the District of Columbia, or
any United States possession.

        "Environmental Claims"  means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
"Claims"), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

        "Environmental Law"  means any applicable Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
Parent, the Company or any Subsidiary relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. Section 2601 et seq.;
the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. Section3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. Section
2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. Section 1801 et seq., and the Occupational Safety and Health Act
29 U.S.C. Section 651 et seq. (to the extent it regulates occupational exposure
to Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

        "Environmental Permits" means all permits, licenses, approvals,
authorizations, consents or registrations required by any applicable
Environmental Law in connection with ownership, lease, purchase, transfer,
closure, use and/or operation of any property for the storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials or the sale, transfer or conveyance of any such property.

        "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated and rulings
issued thereunder.  Section references to ERISA are to ERISA, as in effect at
the date hereof and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

        "ERISA Affiliate"  means each person (as defined in Section 3(9) of
ERISA), which together with Parent, the Company or a Subsidiary, would be deemed
to be a "single employer" (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of Parent, the Company or a Subsidiary being
or having been a general partner of such person.

        "Event of Default" is defined in Section 11.

        "Event of Loss"  means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold if such termination
is likely to materially impair the Collateral Agent's access to any material
portion of the Collateral.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Excluded Subsidiaries"  means GIT Ltd., Gibraltar Construction
Products, Inc. and GSC Flight Service Inc.

        "Facility" is defined in Section 2.

        "Final Subsequent Notes" is defined in Section 2.

        "Foreign Subsidiary"  means any Subsidiary that is not a Domestic
Subsidiary.

        "GAAP" means of the date of any determination, generally accepted
accounting principles as promulgated by the Financial Accounting Standards Board
and/or the American Institute of Certified Public Accountants, consistently
applied and maintained throughout the relevant periods and from period to
period.

        "Governmental Authority" means

(a)        the government of

(i)         the United States of America or any State or other political
subdivision thereof, or

(ii)        any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)        any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

    "Guarantee" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)        to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)        to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)        to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)        otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

        In any computation of the indebtedness or other liabilities of the
obligor under any Guarantee, the indebtedness or other obligations that are the
subject of such Guarantee shall be assumed to be direct obligations of such
obligor.

    "Guaranty Agreement" and, collectively, "Guaranty Agreements" means each
Guarantee executed and delivered by each of Parent and each of its Subsidiaries,
other than the Company substantially in the form of Exhibit B-1 hereto, as it
may be amended, modified or supplemented from time to time.

    "Hazardous Materials" means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
"restricted hazardous materials," "extremely hazardous wastes," "restrictive
hazardous wastes," "toxic substances," "toxic pollutants," "contaminants" or
"pollutants," or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

    "Hedge Agreement" means (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, and (ii) any currency swap agreement, forward currency purchase agreement
or similar agreement or arrangement designed to protect against fluctuations in
currency exchange rates.

    "Hedge Treasury Note(s)" means the Treasury Note(s) designated by Prudential
on the Rate Lock Date as the Treasury Note(s) which has/have a duration that is
closest to the duration of the Notes.  The price and/or yield of the Hedge
Treasury Note(s) will be determined by Prudential by reference to such price
and/or yield as reported by TradeWeb LLC (or, if such data for any reason ceases
to be available through TradeWeb LLC, any publicly available source of similar
market data), on the date of determination.

    "Holder" means, with respect to any Note, the Person in whose name such Note
is registered in the register maintained by the Company pursuant to Section
13.1.

    "Holders' Share" means the quotient obtained by dividing (i) the outstanding
total liabilities of the Company to Holders under the Notes and hereunder on the
date of the applicable notice of prepayment pursuant to Section 8.6 by (ii) the
sum of (A) the liabilities described in the preceding clause (i) plus (B) the
liabilities of the Company to the "Holders" of the "Notes" issued pursuant to
the 2002 Note Agreement plus (C) the liabilities of the Parent and the Company
to the Lenders under the Credit Agreement, all as of such notice date.

    "Indebtedness" of any Person means without duplication (i) all indebtedness
of such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances; (vi) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person to pay a specified
purchase price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (x) all net obligations of such Person
under Hedge Agreements; (xi) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sole with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; (xii) the stated value, or liquidation value if higher, of all
Redeemable Stock of such Person; and (xiii) any Guarantees of such Person
(without duplication under clause (vi)); provided, however that (x) neither
trade payables nor other similar accrued expenses, in each case arising in the
ordinary course of business, nor obligations in respect of insurance policies or
performance or surety bonds that themselves are not guarantees of Indebtedness
(nor drafts, acceptances or similar instruments evidencing the same nor
obligations in respect of letters of credit supporting the payment of the same),
shall constitute Indebtedness; and (y) the Indebtedness of any Person shall in
any event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

    "Institutional Investor" means  (a) any original purchaser of a Note,
(b) any holder of a Note holding more than 5% of the aggregate principal amount
of the Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any investment fund or similar vehicle, any insurance company, any
broker or dealer, or any other similar financial institution or entity,
regardless of legal form.

    "Intercreditor Agreement" means that certain Intercreditor Agreement dated
as of even date herewith among the Secured Lender Group, as it may be amended,
modified, restated or supplemented from time to time in accordance with its
terms.

    "Interest Coverage Ratio" shall mean, for any Testing Period, the ratio of
(i) Consolidated EBIT to (ii) Consolidated Interest Expense, in each case on a
consolidated basis for Parent  and its Subsidiaries for the Testing Period.

    "Investment"  means (i) any direct or indirect purchase or other acquisition
by Parent, the Company or any Subsidiary of any of the capital stock or other
equity interest of any other Person (other than a Person that is, or after
giving effect to such purchase or acquisition would be, a Subsidiary Guarantor),
including any partnership or joint venture interest in such Person; or (ii) any
loan or advance to, guarantee or assumption of debt or purchase or other
acquisition of any other debt of, any Person (other than a Person that is, or
after giving effect to such loan, advance or capital contribution would be, a
Subsidiary Guarantor), by Parent, the Company or any  Subsidiary.

    "Issuance Period" is defined in Section 2.

    "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien, charge or encumbrance, or preference, priority or other
security agreement or preferential arrangement in respect of any asset of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction).

    "Make-Whole Amount" is defined in Section 8.7.

    "Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of Parent and its
Subsidiaries taken as a whole.

    "Material Adverse Effect"  means any or all of the following (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition or prospects of Parent, the Company or
Parent and its Subsidiaries, taken as a whole; (ii) any material adverse effect
on the ability of Parent, the Company or any Subsidiary Guarantor to perform any
of its obligations under any Related Document to which it is a party; (iii) any
material adverse effect on the ability of the Parent and its Subsidiaries, taken
as a whole, to pay their liabilities and obligations as they mature or become
due; or (iv) any material adverse effect on the validity, effectiveness or
enforceability, as against Parent, the Company or any Subsidiary, of any of the
Related Documents to which it is a party.

    "Maximum Amount" is defined in Section 1.

    "Multiemployer Plan" means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which Parent, the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding three plan years made or accrued an obligation to make contributions.

    "Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, to which Parent, the Company or any ERISA Affiliate, and one
or more employers other than Parent, the Company or an ERISA Affiliate, is 
making or accruing an obligation to make contributions or, in the event that any
such plan has been terminated, to which Parent, the Company or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

    "Notes" is defined in Section 1.

    "Notice of Issuance" is defined in Section 2.

    "OFAC" is defined in Section 5.23.

    "Officer's Certificate" means a certificate of a Senior Financial Officer or
of any other officer of Parent and/or the Company, as applicable, whose
responsibilities extend to the subject matter of such certificate.

    "Operating Lease" as applied to any Person shall mean any lease of any
property (whether real, personal or mixed) by that person as lessee that, in
conformity with GAAP, is not accounted for as a Capital Lease on the balance
sheet of that person.

    "Original Note Agreement" is defined in Section 1.

    "Other Lists" is defined in Section 5.23.

    "PBGC" means the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

    "Permitted Acquisition" means and includes any Acquisition as to which all
of the following conditions are satisfied:

(i)         such Acquisition involves a line or lines of business that will not
substantially change the general nature of the business in which Parent, the
Company and their Subsidiaries, considered as an entirety, are engaged on the
date hereof;

(ii)        no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

(iii)       Parent and its Subsidiaries would, after giving effect to such
Acquisition on a pro forma basis, be in compliance with the financial covenants
set forth in Sections 10.13 through 10.16.

(iv)       Parent and its Subsidiaries would, after giving effect to such
Acquisition, on a pro forma basis, have Post-Acquisition Liquidity of no less
than $25,000,000; and

(v)        at least five Business Days prior to the completion of such
Acquisition,  Parent shall have delivered to Holders (A) in the case of any
Acquisition in which the aggregate Consideration to be paid is in excess of
$5,000,000 (or in the case of any Acquisition in which the Consideration to be
paid, together with the aggregate Consideration paid in connection with all
other Permitted Acquisitions made during the same fiscal quarter as such
Acquisition, is in excess of the aggregate amount of $5,000,000), a certificate
of a Responsible Officer of Parent demonstrating in reasonable detail, the
computation of the financial covenants referred to in Sections 10.13 through
10.16 on a pro forma basis as of the most recently ended fiscal quarter, and (B)
in the case of any Acquisition in which the aggregate Consideration is in excess
of $10,000,000, historical financial statements relating to the business or
Person to be acquired, financial projections relating to Parent and its
Subsidiaries after giving effect to such Acquisition and such other information
as Holders may reasonably request.

    "Permitted Encumbrances" means Liens which are permitted pursuant to
Section 10.4.

    "Person" means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated association, government or
political subdivision or other entity, body, organization or group.

    "Plan"  means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by)  Parent, the Company, a Subsidiary or
an ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which Parent, the Company, a Subsidiary or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

     "Post-Acquisition Liquidity" shall mean the sum of Unutilized Total
Commitment (as defined in the Credit Agreement) and any unencumbered cash
balances of Parent and its Subsidiaries.

    "Preferred Stock" means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

    "Prohibited Transaction"  means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
from Section 4975 of the Code or Section 408 of ERISA.

    "Property" or "Properties" means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

    "Prudential" shall mean Prudential Investment Management, Inc.

    "Prudential Affiliate" shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition.  For purposes
of this definition the terms "control", "controlling" and "controlled" shall
mean the ownership, directly or through subsidiaries of a majority of a
corporation's or other Person's voting stock or equivalent voting securities or
interests.

    "Purchaser" and "Purchasers" are defined in Section 1.

    "Rate Lock Date" means May 6, 2004.

    "RCRA"  means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. Section 6901 et seq.

    "Redeemable Stock"  means with respect to any Person any capital stock or
similar equity interests of such person that: (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the maturity date of the
Notes; or (ii) otherwise is required to be repurchased or retired on a scheduled
date or dates, upon the occurrence of any event or circumstance, at the option
of the holder or holders thereof, or otherwise, at any time prior to the
maturity date of the Notes other than any such repurchase or retirement
occasioned by a "change of control" or similar event.

    "Related Documents" means this Agreement, any Note, any Collateral Document,
the Intercreditor Agreement and any other document, certificate or other writing
executed in connection with any of the foregoing.

    "Release" means the same meaning as given to that term in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. section 9601, et seq.), and the regulations promulgated thereunder.

    "Reportable Event" means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

    "Required Holders" means, at any time, the Holders of at least 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by Parent, the Company or any Affiliates of either).

    "Rescheduled Closing Day" is defined in Section 2.

    "Responsible Officer" means any Senior Financial Officer and any other
officer of Parent and/or the Company, as the case may be, with responsibility
for the administration of the relevant portion of this Agreement.

    "Sale and Lease-Back Transaction" means any arrangement with any person
providing for the leasing by Parent, the Company or any Subsidiary of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between Parent or the Company
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by Parent, the Company or a Subsidiary.

    "SDN List" is defined in Section 5.23.

    "Secured Lender Group" means the Collateral Agent, any lender under the
Credit Agreement, any "Holder" under the 2002 Note Agreement and any Holder.

    "Securities Act" means the Securities Act of 1933, as amended from time to
time.

    "Security Agreements" means collectively, each Security Agreement executed
by Parent or any Subsidiary Guarantor in favor of the Collateral Agent on behalf
of the Secured Lender Group, on the date hereof, and each additional Security
Agreement executed by Parent or any Subsidiary Guarantor in favor of the
Collateral Agent on behalf of the Secured Lender Group, each in substantially
the form of Exhibit B-2 hereto, as each of the foregoing may be amended,
modified or supplemented from time to time in accordance with its terms.

    "Security Interests" means a Lien granted to the Collateral Agent on behalf
of the Secured Lender Group in Accounts, Inventory, Equipment, Investment
Property, Documents, Instruments, General Intangibles, Chattel Paper, Letter of
Credit Rights, Deposit Account and Fixtures, whether now owned or existing or
hereafter acquired or arising wherever located, of the Parent and each
Subsidiary Guarantor and any and all supporting obligations therefor and all
products and procedures thereof.

    "Senior Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

    "Senior Funded Debt to EBITDA Ratio" means, for any Testing Period, the
ratio of (i) Consolidated Senior Funded Debt to (ii) Consolidated EBITDA, in
each case on a consolidated basis for Parent and its Subsidiaries for such
Testing Period.

    "Standard Permitted Liens" means the following:

(i)         Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;

(ii)        Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers', warehousemen's,
materialmen's and mechanics' Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of Parent, the Company or any Subsidiary and do
not secure any Indebtedness.

(iii)       Liens created by the Security Documents;

(iv)       Liens arising from judgments, decrees or attachments in circumstances
not consisting an Event of Default under Section 11(i).

(v)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security; and
Liens to secure the performance of tenders, statutory obligations, contract
bids, government contracts, performance and return-of-money bonds and other
similar obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements;

(vi)       Leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of Parent, the
Company or any Subsidiary and any interest or title of a lessor under any lease
not in violation of this Agreement;

(vii)      easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(A) a substantial and prolonged interruption or disruption of the business
activities of Parent, the Company and Subsidiaries, or (B) a Material Adverse
Effect;

(viii)      Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) permitted pursuant to
this Agreement, provided that such Liens are only in respect of the property
subject to, and secure only, the respective lease (and any other lease with the
same or an affiliated lessor); and

(ix)       rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.

    "Subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a "Subsidiary" is a reference to a Subsidiary of Parent.

    "Subsidiary Guarantor" means each Subsidiary a party to a Guaranty
Agreement.

    "Subordinated Debt" means Indebtedness of Parent, the Company or any
Subsidiary which is subordinated, in form and content satisfactory to the
Required Holders, to any and all Indebtedness owing to any of the Holders.

    "Subordinated Note Agreement" means that certain Amended and Restated
Subordinated Note Agreement, dated as of even date herewith, among Parent, the
Company and The Prudential Insurance Company of America, amending and restating
the Subordinated Note Agreement, dated as of July 3, 2002, among such parties,
as it may be amended, modified, restated or supplemented from time to time in
accordance with its terms.

    "Synthetic Lease" means any lease (i) that is accounted for by the lessee as
an Operating Lease, and (ii) under which the lessee is intended to be the
"owner" of the leased property for Federal income tax purposes.

    "Testing Period" means for any determination a single period consisting of
the four consecutive fiscal quarters of Parent and its Subsidiaries then last
ended (whether or not such quarters are all within the same fiscal year), except
that if a particular provision of this Agreement indicates that a Testing Period
shall be of a different specified duration, such Testing Period shall consist of
the particular fiscal quarter or quarters then last ended that are so indicated
in such provision.

    "Total Funded Debt to EBITDA Ratio"  means, for any Testing Period, the
ratio of (i) Consolidated Total Funded Debt to (ii) Consolidated EBITDA, in each
case on a consolidated basis for Parent and its Subsidiaries for such Testing
Period.

    "2002 Note Agreement" means the Amended and Restated Note Purchase
Agreement, dated as of even date herewith, among the Company, Parent and The
Prudential Insurance Company of America, amending and restating the Note
Purchase Agreement, dated as of July 3, 2002, among such parties, as it may be
amended, modified, restated or supplemented from time to time in accordance with
its terms.

    "Unfunded Current Liability" of any Plan shall mean the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Plan as of the close of its most recent plan year exceeds the fair market value
of the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan's actuary in the most recent annual valuation of the Plan.

 

EXHIBIT 1

 [FORM OF NOTE]

 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE OFFERED OR SOLD IN VIOLATION OF SUCH ACT.

 

GIBRALTAR STEEL CORPORATION OF NEW YORK

 5.75% SENIOR SECURED NOTE DUE JUNE 17, 2011
 

No. [_____]

_______ __, _____

$____________

PPN[______________]

     FOR VALUE RECEIVED, the undersigned, Gibraltar Steel Corporation of New
York (herein called the "Company"), a corporation organized and existing under
the laws of the State of New York, hereby promises to pay to
_______________________, or registered assigns, the principal sum of
______________________ DOLLARS on June 17, 2011, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.75% per annum from the date hereof, payable quarterly,
on the 17th day of March, June, September and December in each year, commencing
with the March, June, September and December next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 5.75% or (ii) 2.0% over the rate of interest
publicly announced by Bank of New York from time to time in New York, New York
as its "base" or "prime" rate.

    Payments of principal of, interest on and any Make-Whole Amount with respect
to this Note are to be made in lawful money of the United States of America at
Bank of New York or at such other place as the holder of this Note shall have
designated by written notice to the Company as provided in the Note Purchase
Agreement referred to below.

    This Note is one the Senior Secured Notes (herein called the "Notes") issued
pursuant to that certain [Note Purchase Agreement, dated as of June 17, 2004]
[Amended and Restated Note Purchase Agreement dated as of ________ __, 2005]
 (as from time to time amended, modified, restated or supplemented the "Note
Purchase Agreement"), among Gibraltar Industries, Inc., formerly known as
Gibraltar Steel Corporation, the Company and the respective purchasers named
therein and is entitled to the benefits thereof.  This Note is also entitled to
the benefits of each Guaranty Agreement, each Security Agreement and each other
Related Document, as each such term is defined in the Note Purchase Agreement. 
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in Section
6.2 of the Note Purchase Agreement.

    This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder's attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

    This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

    If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

    This Note shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

GIBRALTAR STEEL CORPORATION

   OF NEW YORK

 

 

By                                                       

Name:

Title: 

 

 

EXHIBIT 2

 [NOTICE OF ISSUANCE]

 

To:       Prudential Investment Management, Inc.

 Date:  ___________ __, ____

             We refer to that certain Amended and Restated Note Purchase
Agreement, dated as of _______ __, 2005, among Gibraltar Industries, Inc.,
formerly known as Gibraltar Steel Corporation, the undersigned and the
Purchasers party thereto (as amended, modified or supplemented to date, the
"Note Purchase Agreement")   Capitalized terms used herein and not defined
herein shall have the meanings assigned to them in the Note Purchase Agreement. 
This is a Notice of Issuance delivered pursuant to Section 2C of the Note
Purchase Agreement.

             We hereby notify you that we intend to issue and sell to
Purchasers, and request that Purchasers purchase from us Final Subsequent Notes
in the aggregate principal amount of $________ on [specify Closing Day].

             The proceeds of such Notes shall be used by us for the following
general corporate purposes:  ______________________________________.

             The proceeds of such Notes are to be remitted by wire transfer of
immediately available funds to the following account:

 

Account # _____________

______________ [Name of Bank]

______________ [Address of Bank]

ABA #________________

             We hereby certify to you and Purchasers that (i) the
representations and warranties contained in Section 5 of the Note Purchase
Agreement are true and correct as of the date hereof (or, if any such
representation or warranty is expressly stated to be made as of a specific date,
as of such date) except to the extent of changes caused by transactions
contemplated in the Note Purchase Agreement and (ii) there exists on the date
hereof no Event of Default or Default.

 

GIBRALTAR STEEL CORPORATION

   OF NEW YORK

 

 

By                                                       

Name:

Title:

 

 